Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2259 Page 1 of 81



         Jason M. Leviton (pro hac vice)
     1
         Joel A. Fleming (CA Bar No. 281264)
     2   Jacob A. Walker (CA Bar No. 271217)
     3
         Lauren Godles Milgroom (pro hac vice forthcoming)
         Amanda R. Crawford (pro hac vice forthcoming)
     4   BLOCK & LEVITON LLP
     5
         260 Franklin Street, Suite 1860
         Boston, MA 02110
     6   (t) (617) 398-5600
     7
         (f) (617) 507-6020
         jason@blockesq.com
     8   joel@blockesq.com
     9   jake@blockesq.com
         lauren@blockesq.com
    10   amanda@blockesq.com
    11   Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
    12   [Additional counsel appear on signature page.]
    13
                               UNITED STATES DISTRICT COURT
    14
                           SOUTHERN DISTRICT OF CALIFORNIA
    15
    16
         MABVAX THERAPEUTICS HOLDINGS,             Case No.: 3:18-cv-02494-WQH-MSB
    17   INC.,
                                                   DECLARATION OF JOEL
    18                                             FLEMING IN SUPPORT OF
                               Plaintiff,
    19                                             JOINT MOTION FOR
                                                   DETERMINATION OF
    20   v.
                                                   DISCOVERY DISPUTE
    21   SICHENZIA ROSS FERENCE LLP (f/k/a
                                                   RE: MOTION BY PLAINTIFF TO
    22   SICHENZIA ROSS FERENCE KESNER
                                                   COMPEL PRODUCTION OF
         LLP; f/k/a SICHENZIA ROSS FRIEDMAN        CERTAIN DOCUMENTS
    23   FERENCE LLP) and HARVEY KESNER,           CONTAINING DEFENDANTS’
    24                                             FINANCIAL INFORMATION
                               Defendants.
    25
                                                   Before: Magistrate Judge
    26                                                     Michael S. Berg
    27
                                                   Date/Time: To Be Set By Court
    28

         FLEMING DECLARATION                 CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2260 Page 2 of 81




         I, Joel Fleming, declare as follows:
 1
 2       1. I am a partner of Block & Leviton LLP, counsel to Plaintiff MabVax
 3
     Therapeutics Holdings, Inc. (“MabVax”). I am a member in good standing
 4
 5
     of the State Bar of California and admitted to practice before this Court. I

 6 have personal knowledge of the facts set forth below and could, if called as
 7
     a witness, provide competent and truthful testimony as follows.
 8
 9
         2. MabVax served Defendant Sichenzia Ross Ference LLP (the “Firm”)

10 and Defendant Harvey Kesner (“Kesner”) (collectively, “Defendants”) with
11
     separate requests for production of documents (the “Firm Requests” and
12
13 “Kesner Requests”) on July 31, 2019. On September 17, 2019, both the Firm
14 and Kesner served their responses on MabVax.
15
         3. MabVax has met and conferred with Defendants separately regarding
16
17 the instant dispute but has been unable to reach a resolution. MabVax sent
18 meet and confer letters to Defendants on September 24, 2019. MabVax then
19
     engaged in telephonic meet and confer sessions with counsel for Kesner on
20
21 September 26, 2019 and counsel for the Firm on October 2, 2019 and
22 received meet-and-confer correspondence from defense counsel after those
23
     calls. Despite the parties’ best efforts, this dispute remains unresolved.
24
25       4. The parties are continuing to meet-and-confer regarding other issues
26 related to MabVax’s document requests, but, on this issue, the parties are at
27                                          1
      FLEMING DECLARATION                CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2261 Page 3 of 81




     an impasse and require the Court to resolve the dispute.
 1
 2       5. Exhibit A is a true and accurate copy of Plaintiff’s First Request for
 3
     Production of Documents to Defendant Sichenzia Ross Ference LLP (the
 4
 5
     “Firm Requests”).

 6       6. Exhibit B is a true and accurate copy of Plaintiff’s First Request for
 7
     Production of Documents to Defendant Harvey Kesner (the “Kesner
 8
 9
     Requests”).

10       7. Exhibit C is a true and accurate copy of Defendant Sichenzia Ross
11
     Ference LLP’s Responses to Plaintiff’s First Request for Production of
12
13 Documents (the “Firm Responses”).
14       8. Exhibit D is a true and accurate copy of Harvey Kesner’s Responses
15
     to Plaintiff’s First Request for Production of Documents (the “Kesner
16
17 Responses”).
18       9. As a compromise, MabVax proposed limiting Firm Request No.
19
     26/Kesner Request No. 22 to include two, rather than five, years of
20
21 responsive documents. Both Defendants rejected this proposal.
22 I declare under penalty of perjury that the foregoing is true and correct.
23
     Executed this 15th day of October, 2019 in Newport Beach, California.
24
25                                                /s/ Joel Fleming
                                                  Joel Fleming
26
27                                        2
      FLEMING DECLARATION               CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2262 Page 4 of 81




                            Table of Contents
 1
 2 Exhibit A                                                       Ex-001
 3
     Exhibit B                                                     Ex-019
 4
 5
     Exhibit C                                                     Ex-036

 6 Exhibit D                                                       Ex-063
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                  1
     FLEMING DECLARATION          CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2263 Page 5 of 81



                                   Exhibit A




                                                                               Ex-001
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2264 Page 6 of 81



        Jason M. Leviton (pro hac vice)
        Joel A. Fleming (CA Bar No. 281264)
    1   Jacob A. Walker (CA Bar No. 271217)
        Amanda R. Crawford (pro hac vice forthcoming)
    2   BLOCK & LEVITON LLP
        260 Franklin Street, Suite 1860
    3
        Boston, MA 02110
    4   (t) (617) 398-5600
        (f) (617) 507-6020
    5   jason@blockesq.com
        joel@blockesq.com
    6   jake@blockesq.com
        amanda@blockesq.com
    7

    8   Attorneys for Plaintiff

    9
                                       UNITED STATES DISTRICT COURT
   10
                                    SOUTHERN DISTRICT OF CALIFORNIA
   11

   12   MABVAX THERAPEUTICS HOLDINGS, INC.,         Case No.: 3:18-cv-02494-WQH-MSB
   13                             Plaintiff,        PLAINTIFF’S FIRST REQUEST FOR
                                                    PRODUCTION OF DOCUMENTS TO
   14   v.                                          DEFENDANT SICHENZIA ROSS
                                                    FERENCE LLP
   15   SICHENZIA ROSS FERENCE LLP (f/k/a
        SICHENZIA ROSS FERENCE KESNER LLP; f/k/a
   16   SICHENZIA ROSS FRIEDMAN FERENCE LLP)
        and HARVEY KESNER,
   17
                                  Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        REQUEST FOR PRODUCTION OF DOCUMENTS                                                Ex-002
                                                               CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2265 Page 7 of 81




     1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff MabVax

     2 Therapeutics Holdings, Inc. (“MabVax”) hereby demands that Defendant Sichenzia Ross

     3 Ference LLP produce the Documents described below for inspection and copying at the law

     4 offices of Block & Leviton LLP, 100 Pine Street, Suite 1250, San Francisco, CA 94111, within

     5 thirty (30) days after service of these Requests, at 10:00 a.m., or at such other location and date

     6 upon which the parties may mutually agree.

     7 I.       DEFINITIONS

     8          1.     “13D Group” shall refer to the requirement, under the Securities Exchange Act

     9 of 1934, that a person or group of persons who acquire beneficial ownership of more than 5% of

    10 a voting class of publicly traded securities in a company file a Schedule 13D form with the SEC

    11 (defined herein).

    12          2.     “All” and “each” shall be construed as “all and each.”

    13          3.     The connectives “and” and “or” shall be construed either disjunctively or

    14 conjunctively as necessary to bring within the scope of the Request all responses that might

    15 otherwise be construed to be outside of its scope.

    16          4.     “Baker Botts LLP” shall mean Baker Botts LLP and its directors, officers, agents

    17 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

    18 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

    19 person or entity purporting to act on their behalf and any predecessor or successor company.

    20          5.     “Communication” or “Communications” means any exchange of information by

    21 any means of transmission, sending or receipt of information of any kind by or through any

    22 means including, but not limited to, speech, writings, Documents, language (machine, foreign,

    23 or otherwise) of any kind, computer electronics or electronic data, sound, radio, or video

    24 signals, telecommunication, telephone, text message, teletype, facsimile, telegram, microfilm,

    25 microfiche, photographic film of all types, or other media of any kind. “Communication” also

    26 includes, but is not limited to, all inquiries, discussions, conversations, correspondence,

    27

    28
                                                        2
         REQUEST FOR PRODUCTION OF DOCUMENTS                            CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                       Ex-003
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2266 Page 8 of 81




     1 negotiations, agreements, understandings, meetings, notices, requests, responses, demands,

     2 complaints, or press, publicity, or trade releases.

     3           6.    The terms “concerning” and “relating to” mean referring to, referencing,

     4 describing, evidencing, or constituting. Requests for Documents “concerning” or “relating to”

     5 any subject matter include Documents concerning Communications regarding that subject

     6 matter.

     7           7.    “Consent Right” means any requirement that MabVax obtain the approval of any

     8 Investor in connection with any financing.

     9           8.    “Document” or “documents” is intended to be interpreted in the broadest

    10 possible sense and includes, but is not limited to, all electronic data and all Communications

    11 which are stored, or retrievable, or recorded in any manner and also includes, but is not limited

    12 to, any writing or other record of information or images, including, but not limited to, print,

    13 handwriting, photographs, film, recordings, memoranda, books, records, accounts, ledgers,

    14 vouchers, invoices, drafts, bills, charge slips, letters, electronic mail or “email,” text messages

    15 (including, but not limited to, messages sent through instant messaging apps such as, but not

    16 limited to, Apple iMessage, Google Chat or WhatsApp), compact discs, CD-ROMs, magnetic

    17 tape, videotape, magnetic or optical disks, “floppy disks,” “PowerPoint” or other presentation

    18 software systems, telegrams, mailgrams, correspondence, notes and minutes of meetings,

    19 conversations or telephone calls, resolutions, interoffice memoranda, work papers, reports,

    20 projects, tabulations, studies, surveys, legal complaints and other pleadings, affidavits,

    21 interrogatories, legal briefs, legal motions, judgments, designs, drawings, schematics, maps,

    22 manuals, models, notebooks, contracts, agreements, diaries, telephone records, desk calendars,

    23 appointment books, circulars, charts, transcripts, news releases, trade releases, advertisements,

    24 press books, teletype messages, licenses, financial statements, stenographers’ notebooks,

    25 punchcards, computer printouts and data, telecopier or facsimile transmissions and printouts,

    26 letters of credit, stock certificates, and securities. “Document” also includes preliminary drafts,

    27 revisions, or copies of any such Document, if the copy is in any way different from the original,

    28
                                                         3
         REQUEST FOR PRODUCTION OF DOCUMENTS                                                         Ex-004
                                                                        CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2267 Page 9 of 81




     1 now in Your possession, custody, or control, or in the possession, custody, or control of Your

     2 advisors, agents, employees, representatives, trustees, counsel, or other persons acting or

     3 purporting to act on Your behalf.

     4          9.      “Document Request” or “Request” means each of the specific document requests

     5 set forth herein.

     6          10.     “Electronic data” means any original and any non-identical copies (whether non-

     7 identical because of notes made on copies or attached comments, annotations, marks,

     8 transmission notations, or highlighting of any kind), of mechanical, facsimile, electronic,

     9 magnetic, digital, or other programs (whether private, commercial, or work-in-progress),

    10 programming notes or instructions, activity listings of electronic mail receipts or transmittals,

    11 output resulting from the use of any software program, including word processing documents,

    12 spreadsheets, database files, charts, graphs and outlines, electronic mail or “email,” text

    13 message, personal digital assistant messages, instant messenger messages, operating systems,

    14 source code of all types, programming languages, linkers and compilers, peripheral drives, PDF

    15 files, PRF files, batch files, ASCII files, crosswalks, code keys, pull down tables, logs, file

    16 layouts, and any and all miscellaneous files or file fragments, regardless of the media on which

    17 they reside and regardless of whether said electronic data consists of an active file, deleted file,

    18 or file fragment. “Electronic data” also includes any and all items stored on computer memory

    19 or memories, hard disks, floppy disks, zip drives, CD-ROMs, Bernoulli Boxes and their

    20 equivalents, magnetic tapes of all types and kinds, microfiche, punched cards, punched tape,

    21 computer chips (including, but not limited to, EPROM, PROM, ROM, or RAM of any kind) on

    22 or in any other vehicle for digital data storage or transmittal, files, folder tabs, or containers, and

    23 labels appended to or associated with any physical storage device associated with each original

    24 and each copy.

    25          11.     “EST” shall mean Equity Stock Transfer, LLC and its directors, officers, agents

    26 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

    27

    28
                                                          4
         REQUEST FOR PRODUCTION OF DOCUMENTS                                                           Ex-005
                                                                          CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2268 Page 10 of 81




      1 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

      2 person or entity purporting to act on their behalf and any predecessor or successor company.

      3          12.    “Fee Conversion Agreement” shall mean the Fee Conversion Agreement

      4 between MabVax and Sichenzia Ross Ference LLP, dated July 31, 2017, by which MabVax

      5 issued Sichenzia Ross Ference LLP 46,574 shares of MabVax common stock in exchange for

      6 Sichenzia Ross Ference LLP’s write off of $80,000 owed in legal fees.

      7          13.    “FINRA” means the Financial Industry Regulatory Authority, Inc.

      8          14.    “Investor” or “Investors” means any and/or all of Barry Honig, Renee Honig,

      9 Jonathan Honig, John Stetson, Michael Brauser, John O’Rourke III, Phillip Frost, Mark

     10 Groussman, Steven Rubin, John H. Ford, Robert Prag, Robert Haag, and Andrew Haag, as well

     11 as Harvey Kesner, Michael Ference and any other person or entity controlled by the Investors or

     12 in which any of the Investors has a beneficial interest, including, without limitation, GRQ

     13 Consultants, Inc. (“GRQ”), GRQ Consultants, Inc. 401K (“GRQ 401K”), GRQ Consultants,

     14 Inc. Roth 401K FBO Barry Honig (“GRQ Barry”), GRQ Consultants, Inc. Roth 401K FBO

     15 Renee Honig (“GRQ Renee”), Barry and Renee Honig Charitable Foundation, Inc. (“Honig

     16 Foundation”), Southern Biotech, Inc. (“Southern Biotech”), HS Contrarian Investments, LLC

     17 (“HSCI”), Grander Holdings, Inc. (“Grander”), Grander Holdings, Inc. 401K (“Grander

     18 401K”), Airy Properties (“Airy”), 11 East Airy Street Partnership (“11 East”), ATG Capital,

     19 LLC (“ATG”), OPKO, Inc. (“Opko”), Frost Gamma Investments Trust (“FGIT”), Melechdavid,

     20 Inc. (“Melechdavid”), Melechdavid, Inc. Retirement Plan (“MRP”), Alpha Capital Anstalt

     21 (“Alpha”), The Del Mar Consulting Group, Inc. (“Del Mar”), The Del Mar Consulting Group,

     22 Inc. Retirement Plan Trust (“Del Mar Trust”), IRTH Communications, LLC (“Irth”), Stetson

     23 Capital Investments Inc. (“SCI”), Paradox Capital Partners, LLC (“Paradox”); Darwin

     24 Investments, LLC (“Darwin”); Darwin Retirement Investments, LLC (“Darwin Retirement”),

     25 Darwin Ret LLC (“Darwin Ret”), and Denville and Dover Fund LLC (“Denville”).

     26          15.    “Laidlaw” means Laidlaw & Company (UK) Ltd. and its directors, officers,

     27 agents (including, but not limited to, attorneys, accountants, consultants, investment advisors or

     28
                                                         5
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                        Ex-006
                                                                        CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2269 Page 11 of 81




      1 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

      2 person or entity purporting to act on its behalf and any predecessor or successor company.

      3          16.    “MDM” means MDM Worldwide Solutions, Inc. and its directors, officers,

      4 agents (including, but not limited to, attorneys, accountants, consultants, investment advisors or

      5 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

      6 person or entity purporting to act on its behalf and any predecessor or successor company.

      7          17.    “SEC” means the U.S. Securities and Exchange Commission.

      8          18.    “Sichenzia Ross Ference LLP” or the “Firm” shall mean Sichenzia Ross Ference

      9 LLP and its directors, officers, agents (including, but not limited to, attorneys, accountants,

     10 consultants, investment advisors or bankers), employees, representatives, divisions, branches,

     11 subsidiaries, affiliates, and any other person or entity purporting to act on their behalf and any

     12 predecessor or successor law firm.

     13          19.    “The SEC Action” means the lawsuit filed by the SEC against, among others,

     14 Honig, Stetson, Groussman, and Frost, captioned Securities and Exchange Commission v.

     15 Honig, et al., 1:18-cv-08175 (S.D.N.Y.), pending in the Southern District of New York.

     16          20.    The terms “You” and “Your” mean Sichenzia Ross Ference LLP and all of its

     17 present and former partners, associates, employees, officers, directors, parent companies,

     18 subsidiaries, representatives, agents (including, but not limited to, attorneys, accountants,

     19 consultants, investment advisors or bankers), affiliates, any predecessor or successor law firm,

     20 and any other person or entity acting on its behalf.

     21 II.      INSTRUCTIONS

     22          1.     You shall produce all Documents described below that are in Your possession,

     23 custody, or control or in the possession, custody or control of Your predecessors, successors,

     24 parents, subsidiaries, divisions, affiliates or partners, associates, directors, officers, agents,

     25 employees, attorneys, accountants or other representatives. The Documents are to be produced

     26 in the form and in the same order within each file in which they were located prior to

     27 production. The file folders, boxes, binders, or other containers in which such Documents are

     28
                                                         6
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                        Ex-007
                                                                        CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2270 Page 12 of 81




      1 found are also requested to be produced intact, including the title, labels, or other description of

      2 each such folder, box, binder, or container.

      3          2.     You shall produce the original of each Document described below or, if the

      4 original is not in Your custody, then a copy thereof, and in any event, all non-identical copies

      5 which differ from the original or from the other copies produced for any reason, including, but

      6 not limited to, the making of notes thereon.

      7          3.     If You claim any form of privilege or any other objection, whether based on

      8 statute, common law, or otherwise, as a ground for not producing any requested Document,

      9 please furnish a list identifying each Document for which the privilege or other objection is

     10 claimed together with the following information:

     11                 a.      the privilege being asserted;

     12                 b.      the person on whose behalf the privilege is asserted;

     13                 c.      a precise statement of the facts upon which the claim of privilege is

     14 based; and

     15                 d.      the following information describing each purported privileged

     16 Document:

     17                         i.      a brief description sufficient to identify its nature, e.g., agreement,

     18 letter, memorandum, etc.;

     19                         ii.     the subject matter and purpose of the Document;

     20                         iii.    the date the Document was prepared;

     21                         iv.     the date the Document bears;

     22                         v.      the date the Document was sent;

     23                         vi.     the date the Document was received;

     24                         vii.    the identity of the person preparing the Document;

     25                         viii.   the identity of the person sending the Document;

     26                         ix.     the identity of each person to whom the Document was sent or

     27 was intended to have been sent, including all addressees and all recipients of copies;

     28
                                                          7
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                           Ex-008
                                                                           CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2271 Page 13 of 81




      1                         x.     all persons to whom the Document’s contents have been

      2 disclosed; and

      3                         xi.    a precise description of the place where each copy of the

      4 Document is kept, including the title or description of the file in which the Document may be

      5 found, and the location of such a file.

      6          4.      If You claim privilege or any other objection with regard to only part of a

      7 Document, produce the part(s) to which there is no objection and furnish a list identifying each

      8 item that is partially withheld based on a claim of privilege, or other objection together with the

      9 information listed in the preceding paragraph.

     10          5.      You are to produce each Document requested herein in its entirety, with

     11 attachments and enclosures and without deletion or excision, regardless of whether You

     12 consider the entire Document to be relevant or responsive to these Requests. All pages now

     13 stapled or fastened together should be produced stapled or fastened together, and each

     14 Document that You cannot legibly copy should be produced in its original form. Documents

     15 not otherwise responsive to any of these Requests herein must be produced if such Documents

     16 are attached to a Document called for by these Requests. Whenever a Document or group of

     17 Documents is removed from a file folder, binder, file drawer, file box, notebook, or other cover

     18 or container, a copy of the label of such cover or other container must be attached to the

     19 document or group of Documents.

     20          6.      If a Document responsive to these requests was at any time in Your possession,

     21 custody or control but now is no longer available for production, as to each such Document

     22 state the following information:

     23                  a.     whether the Document is missing or lost;

     24                  b.     whether it has been destroyed;

     25                  c.     whether the Document has been transferred or delivered to another

     26 person and, if so, which person and at whose request;

     27                  d.     whether the Document has been otherwise disposed of; and

     28
                                                         8
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                         Ex-009
                                                                         CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2272 Page 14 of 81




      1                 e.      a precise statement of the circumstances surrounding the disposition of

      2 the document and the date of the Document’s disposition.

      3          7.     If in responding to these Requests, You claim any ambiguity in interpreting a

      4 Request, or definition or instruction applicable thereto, such claim shall not be utilized by You

      5 as a basis for refusing to produce responsive Documents. Instead, there shall be set forth as part

      6 of Your response the language deemed to be ambiguous and the interpretation chosen or used in

      7 responding to the Request.

      8          8.     If in responding to these Requests, You contend that the production of any

      9 category is in some way “burdensome,” please state the specific reason for that objection.

     10          9.     If there are no Documents or Communications responsive to any particular

     11 Request or subpart thereof, you shall state so in writing.

     12          10.    Unless words or terms have been given a specific definition herein, each word or

     13 term used herein shall be given its usual and customary dictionary definition except where such

     14 words have a specific custom and usage definition in Your trade or industry, in which case they

     15 shall be interpreted in accordance with such usual custom and usage definition of which You

     16 are aware.

     17          11.    In making production, produce all Documents as kept in the normal course of

     18 business and identify the file from which each document was taken.

     19          12.    Hardcopy Documents should be scanned as single-page, Group IV, 300 DPI

     20 TIFF images with an .opt image cross reference file and a delimited database load file (i.e.,

     21 .dat).   The database load file should contain the following fields: “BEGNO,” “ENDNO,”

     22 “BEGATTACH,” “ENDATTACH,” “PAGES,” and “CUSTODIAN.” The Documents should

     23 be logically unitized (i.e., distinct Documents shall not be merged into a single record, and a

     24 single Document shall not be split into multiple records) and be produced in the order in which

     25 they are kept in the usual course of business. If an original Document contains color necessary

     26 to understand the meaning or content of the Document, the Document shall be produced as

     27 single-page, 300 DPI, color JPG images. Multi-page Optical Character Recognition (“OCR”)

     28
                                                         9
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                        Ex-010
                                                                        CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2273 Page 15 of 81




      1 text for each Document should also be provided. The OCR software shall maximize text

      2 quality over process speed. Settings such as “auto-skewing” and “auto-rotation” should be

      3 turned on during the OCR process.

      4           13.   Electronically stored information (“ESI”) will be produced as single-page, Group

      5 IV, 300 DPI TIFF images with the exception of source code, audio, video, and spreadsheet-type

      6 files including, but not limited to, Microsoft Excel or CSV, which shall be produced in native

      7 format.     All ESI will be produced with a delimited, database load file that contains the

      8 appropriate metadata fields. Metadata conveying date and/or time will be set at the custodian’s

      9 time zone. An .opt image cross reference file will also be provided for all TIFF images.

     10           14.   TIFFS will show any and all text and images which would be visible to the

     11 reader using the native software that created the Document. For example, TIFFS of email

     12 messages should include the BCC line. PowerPoint Documents shall be processed with hidden

     13 slides and all speaker notes unhidden, and shall be processed to show both the slide and the

     14 speaker’s notes on the TIFF image. If an original Document contains color, the Document shall

     15 be produced as single-page, 300 DPI, color JPG images.

     16           15.   If a Document is produced in native format, a single-page Bates stamped TIFF

     17 image slip-sheet containing the confidential designation and text stating the Document has been

     18 produced in native format will also be provided. If Documents requested in native format

     19 require redactions, the parties will meet and confer regarding how to implement redactions

     20 while ensuring that proper formatting and usability are maintained. Each native file should be

     21 named according to the Bates number it has been assigned and should be linked directly to its

     22 corresponding record in the load file using the NATIVELINK field. To the extent that either

     23 party believes that native files should be produced for a specific document or class of

     24 Documents not required to be produced in native format pursuant to this paragraph or to the

     25 extent records do not easily conform to native or TIFF format (i.e., structured data), the parties

     26 agree to meet and confer in good faith.

     27

     28
                                                        10
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                        Ex-011
                                                                        CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2274 Page 16 of 81




      1          16.    Removal of duplicate Documents shall only be done on exact duplicate

      2 Documents (based on MD5 or SHA-1 hash values, at the family level). Attachments should not

      3 be eliminated as duplicates for purposes of production, unless the parent email and all

      4 attachments are also duplicates. An email that includes content in the BCC or other blind copy

      5 field shall not be treated as a duplicate of an email that does not include content in those fields,

      6 even if all remaining content in the email is identical. Removal of near-duplicate Documents is

      7 not acceptable. De-duplication will be done across the entire collection (i.e., global level) and

      8 the custodian field will list each custodian, separated by a semicolon, who was a source of that

      9 Document. To accommodate for rolling productions, for ESI that is removed as duplicate from

     10 earlier productions, the producing party will provide an overlay file no later than three days

     11 after the date of each rolling production that includes the duplicate custodian names.

     12          17.    Prior to use, the parties shall meet and confer to disclose and discuss any

     13 proposed use of technologies to reduce the number of Documents to be reviewed or produced

     14 (i.e., file type culling, near de-duplication, email thread suppression, or technology assisted

     15 review). Use of these technologies to reduce the reviewable collection or production, other than

     16 as described within this Document, requires the consent of the receiving party.

     17          18.    These requests are continuing and all Documents coming into Your possession,

     18 custody or control which would have been produced had they been available earlier shall be

     19 produced forthwith.

     20 III.     RELEVANT TIME PERIOD

     21          Unless otherwise specified, the relevant time period for this request is from January 1,

     22 2010, through the date of production (the “Relevant Time Period”). If a Document prepared or

     23 created before this period is necessary for a correct or complete understanding of any Document

     24 covered by a Request, You must produce the earlier and/or subsequent Document as well. If

     25 any Document is undated and the date of its preparation cannot be determined, the Document

     26 shall be produced if otherwise responsive to the Request.

     27 IV.      DOCUMENTS TO BE PRODUCED

     28
                                                         11
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                         Ex-012
                                                                         CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2275 Page 17 of 81



                 1.      All Documents and Communications concerning any of the allegations in the
      1

      2 complaint filed in the above-captioned action or any affirmative defense.

      3          2.      All Documents and Communications concerning any of the allegations in the

      4 complaint filed in the SEC Action or any affirmative defense.

      5          3.      Documents sufficient to identify all entities in which (A) any Investor owns or
      6
          owned a beneficial interest and (B) (i) You own or owned a beneficial interest or (ii) You serve
      7
          or served as legal counsel.
      8
                 4.      Documents sufficient to show (A) all invoices sent to MabVax for Your legal
      9

     10 representation and (B) all monies and/or other consideration paid by MabVax to You.

     11          5.      All Documents and Communications concerning the Fee Conversion Agreement.

     12          6.      All Documents and Communications concerning MabVax’s hiring and retention
     13
          of the Firm.
     14
                 7.      All Documents and Communications concerning any actual or potential conflict
     15
          of interest relating to Your legal representation of MabVax.
     16
                 8.      All Documents and Communications concerning any actual or potential conflict
     17

     18 of interest between MabVax and any Investor.

     19          9.      All Documents and Communications concerning any actual or contemplated
     20 transaction or agreement involving both (a) MabVax and (b) an Investor, MDM Worldwide,

     21
          EST, and/or Laidlaw.
     22
                 10.     All Documents and Communications concerning MabVax’s actual or potential
     23
          reporting requirements under securities laws, including, without limitation, Communications
     24

     25 concerning whether any or all of the Investors would be considered a 13D Group under the

     26 Securities Exchange Act of 1934 and Communications concerning the effect of any beneficial

     27 ownership “blockers” contained in any MabVax securities.

     28
                                                         12
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                         Ex-013
                                                                         CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2276 Page 18 of 81



                 11.     All Documents and Communications concerning any transactions involving
      1

      2 MabVax securities or derivative instruments, including any purchases, acquisitions, sales, or

      3 dispositions, performed by or on behalf of You.

      4          12.     All Documents and Communications concerning the termination of the Firm’s
      5 representation of MabVax.

      6
                 13.     All Documents and Communications concerning the transition from the Firm’s
      7
          representation of MabVax to Baker Botts LLP’s representation of MabVax.
      8
                 14.     All Documents and Communications concerning Harvey Kesner’s departure
      9

     10 from the Firm.

     11          15.     All Documents and Communications between or among the Firm and any of the

     12 Investors concerning MabVax.

     13
                 16.     All Documents and Communications relating to any conversion of MabVax
     14
          preferred stock to common stock by any Investor.
     15
                 17.     All Documents and Communications concerning a Consent Right.
     16
                 18.     All Documents and Communications concerning the beneficial ownership of
     17

     18 GRQ, GRQ 401K, GRQ Barry, GRQ Renee, Honig Foundation, Southern Biotech, HSCI,

     19 Grander, Grander 401K, Airy, 11 East, ATG, Opko, FGIT, Melechdavid, MRP, Alpha, Del

     20 Mar, Del Mar Trust, Irth, SCI, Paradox, Darwin, Darwin Retirement, Darwin Ret, and Denville.

     21
                 19.     All engagement letters and/or retention agreements signed by Harvey Kesner on
     22
          behalf of the Firm.
     23
                 20.     All Documents and Communications concerning any inquiries or investigations
     24

     25 of MabVax from or by FINRA, the SEC, or any other local, state, or federal regulator or law

     26 enforcement agency.

     27

     28
                                                       13
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                       Ex-014
                                                                       CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2277 Page 19 of 81



                 21.     All timesheets, calendars, personal files, expense reports or logs, diaries,
      1

      2 notebooks, notes, calendars, appointment books, address books, or records, maintained by or for

      3 any Firm employee who worked on any MabVax related matters, including, but not limited to,

      4 Harvey Kesner.

      5          22.     The personnel files, including any resumes, curriculum vitae, and performance
      6
          evaluations, for all Firm employees who worked on any MabVax related matters, including, but
      7
          not limited to, Harvey Kesner.
      8
                 23.     All Documents and Communications concerning any other accusation,
      9

     10 complaint, or lawsuit, whether formal or informal, that has been made against You and/or

     11 Harvey Kesner.

     12          24.     All Documents relating to the preservation, retention, backup, storage,
     13
          destruction, and litigation hold policies You have or had in place, including all current and
     14
          former versions, as well as any retention policies by third parties relating to electronic
     15
          Communications utilized by any of Your employees.
     16
                 25.     All certificates of registration and certificates of publication filed with the New
     17

     18 York Department of State’s Division of Corporations on behalf of the Firm.

     19          26.     All Documents concerning the Firm’s income and assets, including:
     20                  a.      All income statements and balance sheets for the Firm for the last five
     21
          calendar years;
     22
                         b.      All federal and state income tax returns filed by the Firm for the last five
     23
          calendar years;
     24

     25                  c.      All W-2 statements, all K-1 statements, year-end payroll statements,

     26 interest and dividend statements and all other records of income earned or received by the Firm

     27 during the last five calendar years;

     28
                                                           14
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                           Ex-015
                                                                           CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2278 Page 20 of 81



                         d.      All records showing any income earned or received by the Firm for the
      1

      2 current calendar year;

      3                  e.      All financial statements and credit card and loan applications prepared by

      4 or for the Firm during the last five calendar years;

      5                  f.      All Documents relating to real property in which the Firm has any
      6
          interest, such as deeds, real estate contracts, appraisals and statements of assessed value of such
      7
          property;
      8
                         g.      All Documents showing the Firm’s debts, including the most recent
      9

     10 statement of all loan, credit line or charge card balances due;

     11                  h.      Certificates of title or registrations of all automobiles, motor vehicles,

     12 boats or other personal property registered in the Firm’s name or in which the Firm has any

     13
          interest, including documentation sufficient to show the vehicle identification number or other
     14
          unique identifying number;
     15
                         i.      Documents showing stocks, bonds, secured notes, mutual funds and other
     16
          investments in which the Firm has any interest;
     17

     18                  j.      The most recent statement describing any retirement plan, IRA pension

     19 plan, profit-sharing plan, stock option plan or deferred compensation plan in which the Firm

     20 sponsors, administrates, or otherwise has any interest; and

     21
                         k.      All financial institution or brokerage account records on any account in
     22
          which the Firm has had any interest or signing privileges in the past year, whether or not the
     23
          account is currently open or closed.
     24

     25

     26

     27

     28
                                                          15
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                           Ex-016
                                                                           CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2279 Page 21 of 81




      1 DATED: July 31, 2019
                                           BLOCK & LEVITON LLP
      2

      3                                    By: /s/ Joel Fleming
                                                Jason M. Leviton (pro hac vice)
      4                                         Joel A. Fleming (CA Bar No. 281264)
      5                                         Jacob A. Walker (CA Bar No. 271217)
                                                Amanda R. Crawford (pro hac vice forthcoming)
      6                                         260 Franklin Street, Suite 1860
                                                Boston, MA 02110
      7                                         (t) (617) 398-5600
                                                (f) (617) 507-6020
      8                                         jason@blockesq.com
      9                                         joel@blockesq.com
                                                jake@blockesq.com
     10                                         amanda@blockesq.com

     11                                         Attorneys for Plaintiff

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                16
          REQUEST FOR PRODUCTION OF DOCUMENTS                                                Ex-017
                                                                CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2280 Page 22 of 81




      1                                  CERTIFICATE OF SERVICE
      2          I, Joel A. Fleming, hereby certify under penalty of perjury that on the 31st day of July,

      3 2019, I served the foregoing document via the United States Postal Service on the following

      4 counsel:

      5 Mark K. Anesh                                        John M. Palmeri
        Lewis Brisbois Bisgaard & Smith LLP                  Tamara A. Seelman
      6 77 Water Street, Suite 2100                          Adrien K. Anderson
        New York, NY 10005                                   Gordon Rees Scully Mansukhani, LLP
      7 Telephone: (212) 232-1411                            555 Seventeenth Street, Suite 3400
        Facsimile: (212) 232-1399                            Denver, CO 80202
      8 Mark.Anesh@lewisbrisbois.com                         Telephone: (303) 534-5160
                                                             Facsimile: (303) 534-5161
      9 Corinne C. Bertsche                                  jpalmeri@grsm.com
        Charles S. Haughey, Jr.                              tseelman@grsm.com
     10 Lewis Brisbois Bisgaard & Smith LLP                  aanderson@grsm.com
        701 B Street, Suite 1900
     11 San Diego, CA 02101                                  Maha Sarah
        Telephone: (619) 233-1006                            Gordon Rees Scully Mansukhani, LLP
     12 Facsimile: (619) 233-8627                            101 W. Broadway, Suite 2000
        Corinne.Bertsche@lewisbrisbois.com                   San Diego, CA 02101
     13 Charles.Haughey@lewisbrisbois.com                    Telephone: (619) 696-6700
                                                             Facsimile: (619) 696-7124
     14 Attorneys for Defendant Sichenzia Ross               msarah@grsm.com
        Ference LLP
     15                                                      Attorneys for Defendant Harvey Kesner
     16

     17
          Dated: July 31, 2019
     18
                                                   BLOCK & LEVITON LLP
     19

     20                                            By: /s/ Joel Fleming
                                                        Joel A. Fleming (CA Bar No. 281264)
     21                                                 260 Franklin Street, Suite 1860
     22                                                 Boston, MA 02110
                                                        (t) (617) 398-5600
     23                                                 (f) (617) 507-6020
                                                        joel@blockesq.com
     24

     25

     26

     27

     28
                                                         1
           CERTIFICATE OF SERVICE                                       CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                       Ex-018
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2281 Page 23 of 81



                                   Exhibit B




                                                                               Ex-019
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2282 Page 24 of 81

      1

      2   Jason M. Leviton (pro hac vice)
          Joel A. Fleming (CA Bar No. 281264)
      3   Jacob A. Walker (CA Bar No. 271217)
          Amanda R. Crawford (pro hac vice forthcoming)
      4   BLOCK & LEVITON LLP
          260 Franklin Street, Suite 1860
      5   Boston, MA 02110
      6   (t) (617) 398-5600
          (f) (617) 507-6020
      7   jason@blockesq.com
          joel@blockesq.com
      8   jake@blockesq.com
          amanda@blockesq.com
      9

     10   Attorneys for Plaintiff

     11
                                     UNITED STATES DISTRICT COURT
     12
                                    SOUTHERN DISTRICT OF CALIFORNIA
     13

     14   MABVAX THERAPEUTICS HOLDINGS, INC.,       Case No.: 3:18-cv-02494-WQH-MSB
     15                         Plaintiff,          PLAINTIFF’S FIRST REQUEST FOR
                                                    PRODUCTION OF DOCUMENTS TO
     16   v.                                        DEFENDANT HARVEY KESNER
     17   SICHENZIA ROSS FERENCE LLP (f/k/a
          SICHENZIA ROSS FERENCE KESNER LLP;
     18   f/k/a SICHENZIA ROSS FRIEDMAN FERENCE
          LLP) and HARVEY KESNER,
     19
                                Defendants.
     20

     21

     22

     23

     24

     25

     26

     27

     28




          REQUEST FOR PRODUCTION OF DOCUMENTS                                              Ex-020
                                                                CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2283 Page 25 of 81




      1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff MabVax

      2 Therapeutics Holdings, Inc. (“MabVax”) hereby demands that Defendant Harvey Kesner

      3 (“Kesner”) produce the Documents described below for inspection and copying at the law offices

      4 of Block & Leviton LLP, 100 Pine Street, Suite 1250, San Francisco, CA 94111, within thirty

      5 (30) days after service of these Requests, at 10:00 a.m., or at such other location and date upon

      6 which the parties may mutually agree.

      7 I.       DEFINITIONS

      8          1.     “13D Group” shall refer to the requirement, under the Securities Exchange Act of

      9 1934, that a person or group of persons who acquire beneficial ownership of more than 5% of a

     10 voting class of publicly traded securities in a company file a Schedule 13D form with the SEC

     11 (defined herein).

     12          2.     “All” and “each” shall be construed as “all and each.”

     13          3.     The connectives “and” and “or” shall be construed either disjunctively or

     14 conjunctively as necessary to bring within the scope of the Request all responses that might

     15 otherwise be construed to be outside of its scope.

     16          4.     “Baker Botts LLP” shall mean Baker Botts LLP and its directors, officers, agents

     17 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

     18 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

     19 person or entity purporting to act on their behalf and any predecessor or successor company.

     20          5.     “Communication” or “Communications” means any exchange of information by

     21 any means of transmission, sending or receipt of information of any kind by or through any means

     22 including, but not limited to, speech, writings, Documents, language (machine, foreign, or

     23 otherwise) of any kind, computer electronics or electronic data, sound, radio, or video signals,

     24 telecommunication, telephone, text message, teletype, facsimile, telegram, microfilm,

     25 microfiche, photographic film of all types, or other media of any kind. “Communication” also

     26 includes, but is not limited to, all inquiries, discussions, conversations, correspondence,

     27

     28
                                                         2
          REQUEST FOR PRODUCTION OF DOCUMENTS                            CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                       Ex-021
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2284 Page 26 of 81




      1 negotiations, agreements, understandings, meetings, notices, requests, responses, demands,

      2 complaints, or press, publicity, or trade releases.

      3          6.      The terms “concerning” and “relating to” mean referring to, referencing,

      4 describing, evidencing, or constituting. Requests for Documents “concerning” or “relating to”

      5 any subject matter include Documents concerning Communications regarding that subject matter.

      6          7.      “Consent Right” means any requirement that MabVax obtain the approval of any

      7 Investor in connection with any financing.

      8          8.      “Document” or “Documents” is intended to be interpreted in the broadest possible

      9 sense and includes, but is not limited to, all electronic data and all Communications which are

     10 stored, or retrievable, or recorded in any manner and also includes, but is not limited to, any

     11 writing or other record of information or images, including, but not limited to, print, handwriting,

     12 photographs, film, recordings, memoranda, books, records, accounts, ledgers, vouchers, invoices,

     13 drafts, bills, charge slips, letters, electronic mail or “e-mail,” text messages (including, but not

     14 limited to, messages sent through instant messaging apps such as, but not limited to, Apple

     15 iMessage, Google Chat or WhatsApp), compact discs, CD-ROMs, magnetic tape, videotape,

     16 magnetic or optical disks, “floppy disks,” “PowerPoint” or other presentation software systems,

     17 telegrams, mailgrams, correspondence, notes and minutes of meetings, conversations or

     18 telephone calls, resolutions, interoffice memoranda, work papers, reports, projects, tabulations,

     19 studies, surveys, legal complaints and other pleadings, affidavits, interrogatories, legal briefs,

     20 legal motions, judgments, designs, drawings, schematics, maps, manuals, models, notebooks,

     21 contracts, agreements, diaries, telephone records, desk calendars, appointment books, circulars,

     22 charts, transcripts, news releases, trade releases, advertisements, press books, teletype messages,

     23 licenses, financial statements, stenographers’ notebooks, punchcards, computer printouts and

     24 data, telecopier or facsimile transmissions and printouts, letters of credit, stock certificates, and

     25 securities. “Document” also includes preliminary drafts, revisions, or copies of any such

     26 Document, if the copy is in any way different from the original, now in Your possession, custody,

     27

     28
                                                          3
           REQUEST FOR PRODUCTION OF DOCUMENTS                             CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                          Ex-022
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2285 Page 27 of 81




      1 or control, or in the possession, custody, or control of Your advisors, agents, employees,

      2 representatives, trustees, counsel, or other persons acting or purporting to act on Your behalf.

      3          9.       “Document Request” or “Request” means each of the specific document requests

      4 set forth herein.

      5          10.     “Electronic data” means any original and any non-identical copies (whether non-

      6 identical because of notes made on copies or attached comments, annotations, marks,

      7 transmission notations, or highlighting of any kind), of mechanical, facsimile, electronic,

      8 magnetic, digital, or other programs (whether private, commercial, or work-in-progress),

      9 programming notes or instructions, activity listings of electronic mail receipts or transmittals,

     10 output resulting from the use of any software program, including word processing Documents,

     11 spreadsheets, database files, charts, graphs and outlines, electronic mail or “e-mail,” text message,

     12 personal digital assistant messages, instant messenger messages, operating systems, source code

     13 of all types, programming languages, linkers and compilers, peripheral drives, PDF files, PRF

     14 files, batch files, ASCII files, crosswalks, code keys, pull down tables, logs, file layouts, and any

     15 and all miscellaneous files or file fragments, regardless of the media on which they reside and

     16 regardless of whether said electronic data consists of an active file, deleted file, or file fragment.

     17 “Electronic data” also includes any and all items stored on computer memory or memories, hard

     18 disks, floppy disks, zip drives, CD-ROMs, Bernoulli Boxes and their equivalents, magnetic tapes

     19 of all types and kinds, microfiche, punched cards, punched tape, computer chips (including, but

     20 not limited to, EPROM, PROM, ROM, or RAM of any kind) on or in any other vehicle for digital

     21 data storage or transmittal, files, folder tabs, or containers, and labels appended to or associated

     22 with any physical storage device associated with each original and each copy.

     23          11.     “EST” shall mean Equity Stock Transfer, LLC and its directors, officers, agents

     24 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

     25 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

     26 person or entity purporting to act on their behalf and any predecessor or successor company.

     27

     28
                                                           4
           REQUEST FOR PRODUCTION OF DOCUMENTS                              CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                           Ex-023
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2286 Page 28 of 81




      1          12.    “Fee Conversion Agreement” shall mean the Fee Conversion Agreement between

      2 MabVax and Sichenzia Ross Ference LLP, dated July 31, 2017, by which MabVax issued

      3 Sichenzia Ross Ference LLP 46,574 shares of MabVax common stock in exchange for Sichenzia

      4 Ross Ference LLP ’s write off of $80,000 owed in legal fees.

      5          13.    “FINRA” means the Financial Industry Regulatory Authority, Inc.

      6          14.    “Investor” or “Investors” means any and/or all of Barry Honig, Renee Honig,

      7 Jonathan Honig, John Stetson, Michael Brauser, John O’Rourke III, Phillip Frost, Mark

      8 Groussman, Steven Rubin, John H. Ford, Robert Prag, Robert Haag, and Andrew Haag, as well

      9 as Harvey Kesner, Michael Ference and any other person or entity controlled by the Investors or

     10 in which any of the Investors has a beneficial interest, including, without limitation, GRQ

     11 Consultants, Inc. (“GRQ”), GRQ Consultants, Inc. 401K (“GRQ 401K”), GRQ Consultants, Inc.

     12 Roth 401K FBO Barry Honig (“GRQ Barry”), GRQ Consultants, Inc. Roth 401K FBO Renee

     13 Honig (“GRQ Renee”), Barry and Renee Honig Charitable Foundation, Inc. (“Honig

     14 Foundation”), Southern Biotech, Inc. (“Southern Biotech”), HS Contrarian Investments, LLC

     15 (“HSCI”), Grander Holdings, Inc. (“Grander”), Grander Holdings, Inc. 401K (“Grander 401K”),

     16 Airy Properties (“Airy”), 11 East Airy Street Partnership (“11 East”), ATG Capital, LLC

     17 (“ATG”), OPKO, Inc. (“Opko”), Frost Gamma Investments Trust (“FGIT”), Melechdavid, Inc.

     18 (“Melechdavid”), Melechdavid, Inc. Retirement Plan (“MRP”), Alpha Capital Anstalt (“Alpha”),

     19 The Del Mar Consulting Group, Inc. (“Del Mar”), The Del Mar Consulting Group, Inc.

     20 Retirement Plan Trust (“Del Mar Trust”), IRTH Communications, LLC (“Irth”), Stetson Capital

     21 Investments Inc. (“SCI”), Paradox Capital Partners, LLC (“Paradox”); Darwin Investments, LLC

     22 (“Darwin”); Darwin Retirement Investments, LLC (“Darwin Retirement”), Darwin Ret LLC

     23 (“Darwin Ret”), and Denville and Dover Fund LLC (“Denville”).

     24          15.    “Laidlaw” means Laidlaw & Company (UK) Ltd. and its directors, officers, agents

     25 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

     26 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

     27 person or entity purporting to act on its behalf and any predecessor or successor company.

     28
                                                         5
          REQUEST FOR PRODUCTION OF DOCUMENTS                            CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                       Ex-024
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2287 Page 29 of 81




      1          16.     “MDM” means MDM Worldwide Solutions, Inc. and its directors, officers, agents

      2 (including, but not limited to, attorneys, accountants, consultants, investment advisors or

      3 bankers), employees, representatives, divisions, branches, subsidiaries, affiliates, and any other

      4 person or entity purporting to act on its behalf and any predecessor or successor company.

      5          17.     “SEC” means the U.S. Securities and Exchange Commission.

      6          18.     “Sichenzia Ross Ference LLP” or the “Firm” shall mean Sichenzia Ross Ference

      7 LLP and its directors, officers, agents (including, but not limited to, attorneys, accountants,

      8 consultants, investment advisors or bankers), employees, representatives, divisions, branches,

      9 subsidiaries, affiliates, and any other person or entity purporting to act on their behalf and any

     10 predecessor or successor law firm.

     11          19.     “The SEC Action” means the lawsuit filed by the SEC against, among others,

     12 Honig, Stetson, Groussman, and Frost, captioned Securities and Exchange Commission v. Honig,

     13 et al., 1:18-cv-08175 (S.D.N.Y.), pending in the Southern District of New York.

     14          20.     The terms “You” and “Your” mean the party to whom this request is directed,

     15 their agents, employees, officers, directors, parent companies, subsidiaries, representatives,

     16 attorneys, and any other person or entity acting on their behalf.

     17 II.      INSTRUCTIONS

     18          1.      You shall produce all Documents described below that are in Your possession,

     19 custody, or control or in the possession, custody or control of Your predecessors, successors,

     20 parents, subsidiaries, divisions, or affiliates, directors, officers, agents, employees, attorneys,

     21 accountants or other representatives. The Documents are to be produced in the form and in the

     22 same order within each file in which they were located prior to production. The file folders,

     23 boxes, binders, or other containers in which such Documents are found are also requested to be

     24 produced intact, including the title, labels, or other description of each such folder, box, binder,

     25 or container.

     26          2.      You shall produce the original of each Document described below or, if the

     27 original is not in Your custody, then a copy thereof, and in any event, all non-identical copies

     28
                                                          6
          REQUEST FOR PRODUCTION OF DOCUMENTS                               CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                         Ex-025
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2288 Page 30 of 81




      1 which differ from the original or from the other copies produced for any reason, including, but

      2 not limited to, the making of notes thereon.

      3          3.     If You claim any form of privilege or any other objection, whether based on

      4 statute, common law, or otherwise, as a ground for not producing any requested Document, please

      5 furnish a list identifying each Document for which the privilege or other objection is claimed

      6 together with the following information:

      7                 a.         the privilege being asserted;

      8                 b.         the person on whose behalf the privilege is asserted;

      9                 c.         a precise statement of the facts upon which the claim of privilege is based;

     10 and

     11                 d.         the following information describing each purported privileged Document:

     12                            i.      a brief description sufficient to identify its nature, e.g., agreement,

     13 letter, memorandum, etc.;

     14                            ii.     the subject matter and purpose of the Document;

     15                            iii.    the date the Document was prepared;

     16                            iv.     the date the Document bears;

     17                            v.      the date the Document was sent;

     18                            vi.     the date the Document was received;

     19                            vii.    the identity of the person preparing the Document;

     20                            viii.   the identity of the person sending the Document;

     21                            ix.     the identity of each person to whom the Document was sent or was

     22 intended to have been sent, including all addressees and all recipients of copies;

     23                            x.      all persons to whom the Document’s contents have been disclosed;

     24 and

     25                            xi.     a precise description of the place where each copy of the Document

     26 is kept, including the title or description of the file in which the Document may be found, and the

     27 location of such a file.

     28
                                                             7
          REQUEST FOR PRODUCTION OF DOCUMENTS                                  CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                               Ex-026
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2289 Page 31 of 81




      1          4.      If You claim privilege or any other objection with regard to only part of a

      2 Document, produce the part(s) to which there is no objection and furnish a list identifying each

      3 item that is partially withheld based on a claim of privilege, or other objection together with the

      4 information listed in the preceding paragraph.

      5          5.      You are to produce each Document requested herein in its entirety, with

      6 attachments and enclosures and without deletion or excision, regardless of whether You consider

      7 the entire Document to be relevant or responsive to these Requests. All pages now stapled or

      8 fastened together should be produced stapled or fastened together, and each Document that You

      9 cannot legibly copy should be produced in its original form. Documents not otherwise responsive

     10 to any of these Requests herein must be produced if such Documents are attached to a Document

     11 called for by these Requests. Whenever a Document or group of Documents is removed from a

     12 file folder, binder, file drawer, file box, notebook, or other cover or container, a copy of the label

     13 of such cover or other container must be attached to the Document or group of Documents.

     14          6.      If a Document responsive to these requests was at any time in Your possession,

     15 custody or control but now is no longer available for production, as to each such Document state

     16 the following information:

     17                  a.      whether the Document is missing or lost;

     18                  b.      whether it has been destroyed;

     19                  c.      whether the Document has been transferred or delivered to another person

     20 and, if so, which person and at whose request;

     21                  d.      whether the Document has been otherwise disposed of; and

     22                  e.      a precise statement of the circumstances surrounding the disposition of the

     23 Document and the date of the Document’s disposition.

     24          7.      If in responding to these Requests, You claim any ambiguity in interpreting a

     25 Request, or definition or instruction applicable thereto, such claim shall not be utilized by You as

     26 a basis for refusing to produce responsive Documents. Instead, there shall be set forth as part of

     27

     28
                                                           8
           REQUEST FOR PRODUCTION OF DOCUMENTS                              CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                           Ex-027
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2290 Page 32 of 81




      1 Your response the language deemed to be ambiguous and the interpretation chosen or used in

      2 responding to the Request.

      3          8.      If in responding to these Requests, You contend that the production of any

      4 category is in some way “burdensome,” please state the specific reason for that objection.

      5          9.      Unless words or terms have been given a specific definition herein, each word or

      6 term used herein shall be given its usual and customary dictionary definition except where such

      7 words have a specific custom and usage definition in Your trade or industry, in which case they

      8 shall be interpreted in accordance with such usual custom and usage definition of which You are

      9 aware.

     10          10.     In making production, produce all Documents as kept in the normal course of

     11 business and identify the file from which each Document was taken.

     12          11.     Hardcopy Documents should be scanned as single-page, Group IV, 300 DPI TIFF

     13 images with an .opt image cross reference file and a delimited database load file (i.e., .dat). The

     14 database load file should contain the following fields: “BEGNO,” “ENDNO,” “BEGATTACH,”

     15 “ENDATTACH,” “PAGES,” and “CUSTODIAN.” The Documents should be logically unitized

     16 (i.e., distinct Documents shall not be merged into a single record, and a single Document shall

     17 not be split into multiple records) and be produced in the order in which they are kept in the usual

     18 course of business. If an original Document contains color necessary to understand the meaning

     19 or content of the Document, the Document shall be produced as single-page, 300 DPI, color JPG

     20 images. Multi-page Optical Character Recognition (“OCR”) text for each Document should also

     21 be provided. The OCR software shall maximize text quality over process speed. Settings such

     22 as “auto-skewing” and “auto-rotation” should be turned on during the OCR process.

     23          12.     Electronically stored information (“ESI”) will be produced as single-page, Group

     24 IV, 300 DPI TIFF images with the exception of source code, audio, video, and spreadsheet-type

     25 files including, but not limited to, Microsoft Excel or CSV, which shall be produced in native

     26 format. All ESI will be produced with a delimited, database load file that contains the appropriate

     27

     28
                                                          9
          REQUEST FOR PRODUCTION OF DOCUMENTS                              CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                         Ex-028
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2291 Page 33 of 81




      1 metadata fields. Metadata conveying date and/or time will be set at the custodian’s time zone.

      2 An .opt image cross reference file will also be provided for all TIFF images.

      3          13.    TIFFS will show any and all text and images which would be visible to the reader

      4 using the native software that created the Document. For example, TIFFS of email messages

      5 should include the BCC line. PowerPoint Documents shall be processed with hidden slides and

      6 all speaker notes unhidden, and shall be processed to show both the slide and the speaker’s notes

      7 on the TIFF image. If an original Document contains color, the Document shall be produced as

      8 single-page, 300 DPI, color JPG images.

      9          14.    If a Document is produced in native format, a single-page Bates stamped TIFF

     10 image slip-sheet containing the confidential designation and text stating the Document has been

     11 produced in native format will also be provided. If Documents requested in native format require

     12 redactions, the parties will meet and confer regarding how to implement redactions while

     13 ensuring that proper formatting and usability are maintained. Each native file should be named

     14 according to the Bates number it has been assigned, and should be linked directly to its

     15 corresponding record in the load file using the NATIVELINK field. To the extent that either

     16 party believes that native files should be produced for a specific Document or class of Documents

     17 not required to be produced in native format pursuant to this paragraph or to the extent records

     18 do not easily conform to native or TIFF format (i.e., structured data), the parties agree to meet

     19 and confer in good faith.

     20          15.    Removal of duplicate Documents shall only be done on exact duplicate

     21 Documents (based on MD5 or SHA-1 hash values, at the family level). Attachments should not

     22 be eliminated as duplicates for purposes of production, unless the parent email and all attachments

     23 are also duplicates. An email that includes content in the BCC or other blind copy field shall not

     24 be treated as a duplicate of an email that does not include content in those fields, even if all

     25 remaining content in the email is identical. Removal of near-duplicate Documents is not

     26 acceptable. De-duplication will be done across the entire collection (i.e., global level) and the

     27 Custodian field will list each Custodian, separated by a semicolon, who was a source of that

     28
                                                         10
          REQUEST FOR PRODUCTION OF DOCUMENTS                             CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                        Ex-029
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2292 Page 34 of 81




      1 document. To accommodate for rolling productions, for ESI that is removed as duplicate from

      2 earlier productions, the producing party will provide an overlay file no later than three days after

      3 the date of each rolling production that includes the duplicate custodian names.

      4          16.    Prior to use, the parties shall meet and confer to disclose and discuss any proposed

      5 use of technologies to reduce the number of Documents to be reviewed or produced (i.e., file type

      6 culling, near de-duplication, email thread suppression, or technology assisted review). Use of

      7 these technologies to reduce the reviewable collection or production, other than as described

      8 within this Document, requires the consent of the receiving party.

      9          17.    These requests are continuing and all Documents coming into Your possession,

     10 custody or control which would have been produced had they been available earlier shall be

     11 produced forthwith.

     12 III.     RELEVANT TIME PERIOD

     13          Unless otherwise specified, the relevant time period for this request is from January 1,

     14 2010, through the date of production (the “Relevant Time Period”). If a Document prepared or

     15 created before this period is necessary for a correct or complete understanding of any Document

     16 covered by a Request, You must produce the earlier and/or subsequent Document as well. If

     17 any Document is undated and the date of its preparation cannot be determined, the Document

     18 shall be produced if otherwise responsive to the Request.

     19 IV.      DOCUMENTS TO BE PRODUCED

     20          1.     All Documents and Communications concerning any of the allegations in the

     21 complaint filed in the above-captioned action or any affirmative defense.

     22          2.     All Documents and Communications concerning any of the allegations in the

     23 complaint filed in the SEC Action or any affirmative defense.

     24          3.     Documents sufficient to identify all entities in which (A) any Investor owns or

     25 owned a beneficial interest and (B) (i) You own or owned a beneficial interest or (ii) You serve

     26 or served as an attorney, officer, director, employee, manager, or agent.

     27

     28
                                                         11
          REQUEST FOR PRODUCTION OF DOCUMENTS                             CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                            Ex-030
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2293 Page 35 of 81




      1          4.     Documents sufficient to show (A) all invoices sent to MabVax for Your legal

      2 representation and (B) all monies and/or other consideration paid by MabVax to You.

      3          5.     All Documents and Communications concerning MabVax’s hiring and retention

      4 of You and/or the Firm.

      5          6.     All Documents and Communications concerning any actual or potential conflict

      6 of interest relating to Your legal representation of MabVax.

      7          7.     All Documents and Communications concerning any actual or potential conflict

      8 of interest between MabVax and any Investor.

      9          8.     All Documents and Communications concerning any actual or contemplated

     10 transaction or agreement involving both (A) MabVax and (B) an Investor, MDM Worldwide,

     11 EST, or Laidlaw.

     12          9.     All Documents and Communications concerning MabVax’s actual or potential

     13 reporting requirements under securities laws, including, without limitation, Communications

     14 concerning whether any or all of the Investors would be considered a 13D Group under the

     15 Securities Exchange Act of 1934 and Communications concerning the effect of any beneficial

     16 ownership “blockers” contained in any MabVax securities.

     17          10.    All Documents and Communications concerning any transactions in MabVax

     18 securities or derivative instruments including any purchases, acquisitions, sales, or dispositions

     19 owned by or on behalf of You.

     20          11.    All Documents and Communications concerning the Fee Conversion Agreement.

     21          12.    All Documents and Communications concerning the termination of the Firm’s

     22 representation of MabVax.

     23          13.    All Documents and Communications concerning Your departure from the Firm.

     24          14.    All Documents and Communications between or among You and any of the

     25 Investors concerning MabVax.

     26          15.    All Documents and Communications relating to any conversion of MabVax

     27 preferred stock to common stock by any Investor.

     28
                                                         12
          REQUEST FOR PRODUCTION OF DOCUMENTS                             CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                         Ex-031
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2294 Page 36 of 81




      1          16.     All Documents and Communications concerning a Consent Right.

      2          17.     All Documents and Communications concerning the beneficial ownership of

      3 GRQ, GRQ 401K, GRQ Barry, GRQ Renee, Honig Foundation, Southern Biotech, HSCI,

      4 Grander, Grander 401K, Airy, 11 East, ATG, Opko, FGIT, Melechdavid, MRP, Alpha, Del

      5 Mar, Del Mar Trust, Irth, SCI, Paradox, Darwin, Darwin Retirement, Darwin Ret, and Denville.

      6          18.     All Documents and Communications concerning any inquiries or investigations

      7 of MabVax from or by FINRA, the SEC, or any other local, state, or federal regulator or law

      8 enforcement agency.

      9          19.     All timesheets, calendars, personal files, expense reports or logs, diaries,

     10 notebooks, notes, calendars, appointment books, address books, or records, maintained by or for

     11 You.

     12          20.     All Documents and Communications concerning any other accusation,

     13 complaint, or lawsuit, whether formal or informal, that has been made against You and/or the

     14 Law Firm.

     15          21.     All Documents relating to the preservation, retention, backup, storage,

     16 destruction, and litigation hold policies You have or had in place, including all current and

     17 former versions, as well as any retention policies by third parties relating to electronic

     18 Communications utilized by You.

     19          22.     All Documents concerning Your income and assets, including:

     20                  a.     All federal and state income tax returns filed by You for the last five

     21 calendar years;

     22                  b.     All W-2 statements, all K-1 statements, year-end payroll statements,

     23 interest and dividend statements and all other records of income earned or received by You during

     24 the last five calendar years;

     25                  c.     All records showing any income earned or received by You for the current

     26 calendar year;

     27

     28
                                                          13
           REQUEST FOR PRODUCTION OF DOCUMENTS                              CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                        Ex-032
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2295 Page 37 of 81




      1                 d.      All financial statements, statements of net worth, and credit card and loan

      2 applications prepared by or for You during the last five calendar years;

      3                 e.      All Documents such as deeds, real estate contracts, appraisals and most

      4 recent statements of assessed value relating to real property in which You have any interest;

      5                 f.      All Documents showing Your debts, including the most recent statement

      6 of all loan, credit line or charge card balances due;

      7                 g.      Certificates of title or registrations of all automobiles, motor vehicles,

      8 boats or other personal property registered in Your name or in which You have any interest,

      9 including documentation sufficient to show the vehicle identification number or other unique

     10 identifying number;

     11                 h.      Documents showing stocks, bonds, secured notes, mutual funds and other

     12 investments in which You have any interest;

     13                 i.      The most recent statement describing any retirement plan, IRA pension

     14 plan, profit-sharing plan, stock option plan or deferred compensation plan in which You have any

     15 interest; and

     16                 j.      All financial institution or brokerage account records on any account in

     17 which You have had any interest or signing privileges in the past year, whether or not the account

     18 is currently open or closed.

     19

     20 DATED: July 31, 2019

     21

     22

     23

     24

     25

     26

     27

     28
                                                         14
          REQUEST FOR PRODUCTION OF DOCUMENTS                             CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                        Ex-033
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2296 Page 38 of 81



                                          BLOCK & LEVITON LLP
      1

      2                                   By: /s/ Joel Fleming
                                               Jason M. Leviton (pro hac vice)
      3                                        Joel A. Fleming (CA Bar No. 281264)
      4                                        Jacob A. Walker (CA Bar No. 271217)
                                               Amanda R. Crawford (pro hac vice forthcoming)
      5                                        260 Franklin Street, Suite 1860
                                               Boston, MA 02110
      6                                        (t) (617) 398-5600
                                               (f) (617) 507-6020
      7                                        jason@blockesq.com
      8                                        joel@blockesq.com
                                               jake@blockesq.com
      9                                        amanda@blockesq.com

     10                                         Attorneys for Plaintiff

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                15
          REQUEST FOR PRODUCTION OF DOCUMENTS                     CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                             Ex-034
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2297 Page 39 of 81




      1                                  CERTIFICATE OF SERVICE
      2          I, Joel A. Fleming, hereby certify under penalty of perjury that on the 31st day of July,

      3 2019, I served the foregoing document via the United States Postal Service on the following

      4 counsel:

      5 Mark K. Anesh                                        John M. Palmeri
        Lewis Brisbois Bisgaard & Smith LLP                  Tamara A. Seelman
      6 77 Water Street, Suite 2100                          Adrien K. Anderson
        New York, NY 10005                                   Gordon Rees Scully Mansukhani, LLP
      7 Telephone: (212) 232-1411                            555 Seventeenth Street, Suite 3400
        Facsimile: (212) 232-1399                            Denver, CO 80202
      8 Mark.Anesh@lewisbrisbois.com                         Telephone: (303) 534-5160
                                                             Facsimile: (303) 534-5161
      9 Corinne C. Bertsche                                  jpalmeri@grsm.com
        Charles S. Haughey, Jr.                              tseelman@grsm.com
     10 Lewis Brisbois Bisgaard & Smith LLP                  aanderson@grsm.com
        701 B Street, Suite 1900
     11 San Diego, CA 02101                                  Maha Sarah
        Telephone: (619) 233-1006                            Gordon Rees Scully Mansukhani, LLP
     12 Facsimile: (619) 233-8627                            101 W. Broadway, Suite 2000
        Corinne.Bertsche@lewisbrisbois.com                   San Diego, CA 02101
     13 Charles.Haughey@lewisbrisbois.com                    Telephone: (619) 696-6700
                                                             Facsimile: (619) 696-7124
     14 Attorneys for Defendant Sichenzia Ross               msarah@grsm.com
        Ference LLP
     15                                                      Attorneys for Defendant Harvey Kesner
     16

     17
          Dated: July 31, 2019
     18
                                                   BLOCK & LEVITON LLP
     19

     20                                            By: /s/ Joel Fleming
                                                        Joel A. Fleming (CA Bar No. 281264)
     21                                                 260 Franklin Street, Suite 1860
     22                                                 Boston, MA 02110
                                                        (t) (617) 398-5600
     23                                                 (f) (617) 507-6020
                                                        joel@blockesq.com
     24

     25

     26

     27

     28
                                                         1
           CERTIFICATE OF SERVICE                                       CASE NO. 3:18-CV-02494-WQH-MSB
                                                                                                       Ex-035
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2298 Page 40 of 81



                                   Exhibit C




                                                                               Ex-036
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2299 Page 41 of 81




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MARK K. ANESH, (pro hac vice)
                    2  E-Mail: Mark. Anesh@lewisbrisbois.com
                      77 Water Street, Suite 2100
                    3 New York, New York 10005
                      Telephone: 212.232.1411
                    4 Facsimile: 212.232.1399
                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      CORINNE C. BERTSCHE, SB # 174939
                    6   E-Mail: Corinne.Bertsche@lewisbrisbois.com
                      CHARLES S. HAUGHEY, JR., SB # 66148
                    7  E-Mail: Chuck.Haughey@lewisbrisbois.com
                      701 B Street, Suite 1900
                    8 San Diego, California 92101
                      Telephone: 619.233.1006
                    9 Facsimile: 619.233.8627
                   10 Attorneys for Defendant SICHENZIA ROSS
                      FERENCE LLP
                   11
                   12                      UNITED STATES DISTRICT COURT

                   13                            SOUTHERN DISTRICT OF CALIFORNIA

                   14 MABVAX THERAPEUTICS                            CASE NO. 3:18-cv-02494-WQH-MSB
                      HOLDINGS, INC.,
                   15                                                DEFENDANT SICHENZIA ROSS
                                   Plaintiff,                        FERENCE LLP’S RESPONSES TO
                   16                                                PLAINTIFF’S FIRST REQUEST
                             vs.                                     FOR PRODUCTION OF
                   17                                                DOCUMENTS
                      SICHENZIA ROSS FERENCE LLP
                   18 (f/k/a SICHENZIA ROSS FERENCE                  The Hon. William Q. Hayes
                      KESNER LLP; f/k/a SICHENZIA
                   19 ROSS FRIEDMAN FERENCE LLP),
                      HARVEY KESNER, and DOES 1                      Date:          February 11, 2019
                   20 through 10, inclusive,                         Trial Date:    None Set
                   21                      Defendants.
                   22
                   23 PROPOUNDING PARTY:                 Plaintiff, MABVAX THERAPEUTICS
                   24                                    HOLDINGS, INC.
                   25 RESPONDING PARTY:                  Defendant, SICHENZIA ROSS FERENCE LLP
                   26 SET NO.:                           ONE (1)
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1                                                    3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-037
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2300 Page 42 of 81




                    1                              PRELIMINARY STATEMENT
                    2            Discovery is ongoing at this time, and responding party reserves the right to
                    3 amend its responses if additional facts, documents, or information are discovered.
                    4 The following responses are given solely for the purpose of this litigation, and
                    5 without prejudice to responding party’s right to produce or introduce evidence of
                    6 subsequently discovered documents and facts.
                    7             Responding party (also referred to as “SRF”) has not yet completed its
                    8 investigation of facts relating to this litigation, nor has it completed discovery in this
                    9 action or preparation for trial. Therefore, the following responses are given without
                   10 prejudice to its right to amend, supplement or modify such responses, and are
                   11 subject to responding party’s right to produce at the time of trial or otherwise,
                   12 subsequently discovered evidence related to the proof of any material facts and to
                   13 produce all evidence whenever discovered relating to the proof of facts subsequently
                   14 discovered to be material. Responding party’s responses are made in good faith
                   15 effort to supply as much factual information as presently known.
                   16                               PRELIMINARY OBJECTIONS
                   17            The document demands, in their entirety, are objected to as vague,
                   18 ambiguous, unintelligible, overbroad as to time and scope, invasive of the attorney-
                   19 client and/or work product privileges, irrelevant to the subject matter of this action,
                   20 and not reasonably calculated to lead to the discovery of admissible evidence.
                   21            Without waiving the force and effect of the foregoing objections, responding
                   22 party’s responses and objections to the requests are made solely for the purposes of
                   23 this action. Each response, if any, is subject to any and all objections as to
                   24 competence, relevance, materiality, propriety, and admissibility, and any and all
                   25 objections and grounds that would require the exclusion from evidence of any
                   26 statement or other matter contained in any response. All objections and grounds are
                   27 hereby reserved and may be interposed at the time of trial.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   2                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-038
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2301 Page 43 of 81




                    1         The following responses are made on information presently available to
                    2 responding party, and, except for explicit facts admitted herein, no incidental or
                    3 implied admissions are intended hereby. The fact that responding party has
                    4 responded to or objected to any demand or a part thereof should not be taken as an
                    5 admission that responding party admits or accepts the existence of any facts set forth
                    6 or assumed by such demand, or that such response or objection or document or thing
                    7 produced constitutes relevant or admissible evidence. The fact that responding party
                    8 has responded to part or all of any such demand is not intended and shall not be
                    9 construed to be a waiver by respondent of all or any part of any objections to any
                   10 such request made by plaintiffs.
                   11                               GENERAL OBJECTIONS
                   12         1.     Each of the following General Objections shall be deemed to apply to
                   13 each of Defendant’s responses set forth below, notwithstanding the fact that
                   14 Defendant has supplied specific responses to the Requests. The fact that a specific
                   15 response may mention one or more of the General Objections does not mean that the
                   16 other General Objections do not apply to that Request. Each of the foregoing
                   17 General Objections is incorporated into each of the following Specific Objections
                   18 and Responses.
                   19         2.     Defendant generally objects to each Request to the extent it seeks
                   20 documents containing or constituting confidential business or other proprietary
                   21 information, or information protected from disclosure by law, court order, or
                   22 agreement respecting confidentiality or non-disclosure without the benefit of a
                   23 Stipulated Protective Order to protect the confidentiality of Defendant’s
                   24 information.
                   25         3.     By responding hereto, Defendant agrees to produce such documents as
                   26 actually exist and can be reasonably located after a reasonable search without undue
                   27 burden or expense, to the extent (if any) indicated in response to the particular

LEWIS              28 Request. With respect to emails and other electronically stored information,
BRISBOIS              4813-3212-8415.1
                                                                 3                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-039
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2302 Page 44 of 81




                    1 Defendant objects to any Request that purports to request that Defendant search all
                    2 emails and electronically stored information which is archived and/or not readily
                    3 accessible as overbroad, unduly burdensome, and oppressive. Where Defendant has
                    4 agreed to produce documents, Defendant will limit its search of emails and other
                    5 electronically stored information to a search involving a reasonable list of
                    6 custodians and reasonable search terms.
                    7            4.        These responses and objections, including any agreement to produce
                    8 responsive documents, should not be construed as confirming the existence, or
                    9 continued existence, of any requested documents.
                   10            5.        Defendant generally objects to the Requests to the extent that they seek
                   11 information protected from disclosure by the attorney-client privilege, work product
                   12 protection, or any other applicable privilege or protection. Defendant will provide
                   13 documents which it believes are non-privileged and are otherwise properly
                   14 discoverable. By providing such information, Defendant does not waive any
                   15 privileges. Defendant makes its production of documents on the condition that an
                   16 inadvertent production of documents covered by such privileges or doctrines does
                   17 not waive any of its rights to assert such privileges or doctrines and that it may
                   18 withdraw from production any such document inadvertently produced. To the
                   19 extent that any Request may be construed as seeking such privileged or protected
                   20 documents, Defendant hereby claims such privilege and invokes such protection.
                   21 The fact that Defendant does not specifically object to an individual request on the
                   22 ground that it seeks such privileged or protected documents shall not be deemed a
                   23 waiver of the protection afforded by the attorney-client privilege, the attorney work
                   24 product doctrine, or other applicable privilege or protection. Inadvertent production
                   25 of any document subject to any applicable privilege shall not operate as a waiver of
                   26 the right to object to any use of such document or of the information contained
                   27 therein.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   4                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-040
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2303 Page 45 of 81




                    1            6.        Defendant generally objects to the Requests to the extent that they call
                    2 for the disclosure of third-party confidential information, and to the extent they call
                    3 for production of documents that would constitute an invasion of the right to privacy
                    4 of third parties.
                    5            7.        Defendant generally objects to the Requests to the extent that they seek
                    6 production of documents that are within the Plaintiff’s possession, custody, or
                    7 control, or that are equally or more accessible to the Plaintiff than to Defendant. In
                    8 responding to the Requests, Defendant will not re-produce documents produced by
                    9 the Plaintiff in this case.
                   10            8.        Defendant objects to instruction numbers 11 through 16 to the extent
                   11 they are not required by the Federal Rules of Civil Procedure and/or are inconsistent
                   12 with the ESI protocol entered in this action, or as set forth in this response.
                   13            9.        Defendant objects to instructions 3 and 4 requiring a privilege log as to
                   14 each document claimed privileged or any other objection, as these instructions
                   15 request more than is required under the Federal Rules of Civil Procedure, and is also
                   16 premature given the Parties’ motion to compel return of privileged documents.
                   17            10.       Defendant objects that this Request for Production of Documents is
                   18 premature given the parties’ dispute as to privileged and immaterial documents
                   19 inadvertently previously produced to counsel for Mabvax, which are the subject of
                   20 the parties’ joint motion for return of documents which will be filed shortly based on
                   21 plaintiff’s counsel’s request for extended time to respond to defendant’s joint
                   22 motion. Defendant will not produce any documents implicated in the joint motion
                   23 for return of documents.
                   24            Subject to and without waving the foregoing general objections, this
                   25 Defendant provides the following responses to Plaintiff’s separately numbered
                   26 Requests as follows:
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   5                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-041
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2304 Page 46 of 81




                    1         RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
                    2            SRF will produce copies of documents and of electronically stored
                    3 information as indicated below instead of inspection, as able on a rolling basis
                    4 beginning 30 days after reasonable search terms and custodians are agreed upon and
                    5 a Stipulated Order Governing Discovery of Electronically Stored Information and a
                    6 Protective Order Governing Confidential Information are entered in this action.
                    7 SRF will produce e-mails and electronically stored information pursuant to its
                    8 reasonable search of accessible data and in the format set forth in the Stipulated
                    9 Order Governing Discovery of Electronically Stored Information. Defendant will
                   10 conduct an inclusive only review of e-mails (thread suppression), namely, only the
                   11 most recent in time emails (which contain all unique text) and emails with unique
                   12 attachments will be reviewed. Email families where all text is included in another
                   13 email and that do not have a unique attachment will be excluded from review.
                   14 REQUEST FOR PRODUCTION NO. 1:
                   15            All Documents and Communications concerning any of the allegations in the
                   16 complaint filed in the above-captioned action or any affirmative defense.
                   17 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
                   18            Objections: This request is overbroad, unduly burdensome and oppressive,
                   19 and fails to describe with reasonable particularity each item or category of items to
                   20 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   21 request is also overbroad as to time, and vague and ambiguous as to “concerning
                   22 any of the allegations in the complaint….or any affirmative defenses.” It is unclear
                   23 what specific information or documents this request is seeking. Based on the
                   24 definition of “concerning,” the request also potentially seeks information protected
                   25 by the attorney-client and work product privileges in this action pertaining to
                   26 communications between SRF and its defense counsel. Given said objections, SRF
                   27 is unable to respond to this request as stated.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   6                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-042
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2305 Page 47 of 81




                    1 REQUEST FOR PRODUCTION NO. 2:
                    2         All Documents and Communications concerning any of the allegations in the
                    3 complaint filed in the SEC Action or any affirmative defense.
                    4 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
                    5         Objections: This request is overbroad, unduly burdensome and oppressive,
                    6 and fails to describe with reasonable particularity each item or category of items to
                    7 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    8 request is also overbroad as to time, and vague and ambiguous as to “concerning
                    9 any of the allegations in the complaint filed in the SEC Action or any affirmative
                   10 defense.” It is unclear what specific information or documents this request is
                   11 seeking. Based on the overbroad definition of “concerning,” the request also
                   12 potentially seeks information protected by the attorney-client and work product
                   13 privileges in this action pertaining to communications between SRF and its defense
                   14 counsel in this action, as well as internal communications between SRF attorneys.
                   15 Given said objections, SRF is unable to respond to this request as stated.
                   16 REQUEST FOR PRODUCTION NO. 3:
                   17         Documents sufficient to identify all entities in which (A) any Investor owns
                   18 or owned a beneficial interest and (B) (i) You own or owned a beneficial interest or
                   19 (ii) You serve or served as legal counsel.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
                   21         Objections: This request is overbroad, unduly burdensome and oppressive,
                   22 unintelligible as phrased, and fails to describe with reasonable particularity each
                   23 item or category of items to be inspected or produced, as required by Fed. R. Civ.
                   24 Proc. 34(b)(1)(A). This request is also overbroad as to time, and vague and
                   25 ambiguous as to “documents sufficient to identify all entities in which (A) any
                   26 Investor owns or owned a beneficial interest” and as to “documents sufficient to
                   27 identify all entities in which…(B) (i) You own or owned a beneficial interest or (ii)

LEWIS              28 You served or served as legal counsel.” It is unclear what specific information or
BRISBOIS              4813-3212-8415.1
                                                                 7                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-043
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2306 Page 48 of 81




                    1 documents this request is seeking, and appears to request documents showing any
                    2 interest owned by any Investor in any and all entities and to identify all clients
                    3 represented by SRF, regardless of whether related to this matter or not. This request
                    4 also potentially invades SRF and third party’s rights to privacy, including privacy
                    5 rights of Investors and Sichenzia Ross Ference LLP and “its present and former
                    6 partners, associates, employees, officers, directors, parent companies, subsidiaries,
                    7 representatives, agents (including, but not limited to, attorneys, accountants,
                    8 consultants, investment advisors or bankers), affiliates, any predecessor or successor
                    9 law firm, and any other person or entity acting on its behalf” as “you” is defined in
                   10 the document request. This request also may seek information which is protected by
                   11 the attorney-client and work product privileges as to other clients unrelated to
                   12 Mabvax, and may also seek information which is irrelevant to this action and is not
                   13 calculated to lead to the discovery of admissible evidence. Given said objections,
                   14 SRF is unable to respond to this request as stated.
                   15 REQUEST FOR PRODUCTION NO. 4:
                   16            Documents sufficient to show (A) all invoices sent to MabVax for Your legal
                   17 representation and (B) all monies and/or other consideration paid by MabVax to
                   18 You.
                   19 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
                   20            Objections: This request is overbroad, unduly burdensome and oppressive,
                   21 and vague and ambiguous as to “Documents sufficient to show.” It is unclear what
                   22 specific documents this request is seeking. Without waiving said objections, SRF
                   23 will produce copies of all of its invoices to Mabvax and fee conversion agreements
                   24 with Mabvax, which show monies and/or other consideration paid by MabVax to
                   25 SRF.
                   26 REQUEST FOR PRODUCTION NO. 5:
                   27            All Documents and Communications concerning the Fee Conversion

LEWIS              28 Agreement.
BRISBOIS                4813-3212-8415.1
                                                                   8                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-044
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2307 Page 49 of 81




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
                    2            Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “concerning the Fee Conversion Agreement.” Based on the
                    7 overbroad definition of “concerning,” the request also potentially seeks information
                    8 protected by the attorney-client and work product privileges in this action pertaining
                    9 to communications between SRF and its defense counsel in this action, as well as
                   10 internal communications between SRF attorneys. Without waiving said objections,
                   11 SRF will produce all non-privileged documents responsive to this request in its
                   12 possession, custody or control generated up and until SRF’s representation of
                   13 Mabvax ended.
                   14 REQUEST FOR PRODUCTION NO. 6:
                   15            All Documents and Communications concerning MabVax’s hiring and
                   16 retention of the Firm.
                   17 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
                   18            Objections: This request is overbroad, unduly burdensome and oppressive,
                   19 and fails to describe with reasonable particularity each item or category of items to
                   20 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   21 request is also overbroad as to time, and vague and ambiguous as to “All
                   22 Documents” and “concerning MabVax’s hiring and retention of the Firm.” Based
                   23 on the overbroad definition of “concerning,” the request also potentially seeks
                   24 information protected by the attorney-client and work product privileges in this
                   25 action pertaining to communications between SRF and its defense counsel in this
                   26 action, as well as internal communications between SRF attorneys, and/or other
                   27 third party clients. Without waiving said objections, SRF will produce all non-

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   9                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-045
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2308 Page 50 of 81




                    1 privileged documents responsive to this request in its possession, custody or control
                    2 generated up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 7:
                    4         All Documents and Communications concerning any actual or potential
                    5 conflict of interest relating to Your legal representation of MabVax.
                    6 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
                    7         Objections: This request is overbroad, unduly burdensome and oppressive,
                    8 and fails to describe with reasonable particularity each item or category of items to
                    9 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   10 request is also overbroad as to time, and vague and ambiguous as to “All
                   11 Documents” and “concerning any actual or potential conflict of interest relating to
                   12 Your legal representation of MabVax.” Based on the overbroad definition of
                   13 “concerning,” the request also potentially seeks information protected by the
                   14 attorney-client and work product privileges in this action pertaining to
                   15 communications between SRF and its defense counsel in this action, as well as
                   16 internal communications between SRF attorneys, and/or other third party clients of
                   17 SRF. Without waiving said objections, SRF will produce all non-privileged
                   18 documents responsive to this request in its possession, custody or control generated
                   19 up and until SRF’s representation of Mabvax ended, which includes retainer
                   20 agreements between SRF and Mabvax, and any e-mails or other communications
                   21 between SRF and Mabvax discussing any potential conflict of interest and/or
                   22 transmitting the retainer agreements.
                   23 REQUEST FOR PRODUCTION NO. 8:
                   24         All Documents and Communications concerning any actual or potential
                   25 conflict of interest between MabVax and any Investor.
                   26 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
                   27         Objections: This request is overbroad, unduly burdensome and oppressive,

LEWIS              28 and fails to describe with reasonable particularity each item or category of items to
BRISBOIS              4813-3212-8415.1
                                                                 10                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                                Ex-046
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2309 Page 51 of 81




                    1 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    2 request is also overbroad as to time, and vague and ambiguous as to “All
                    3 Documents” and “concerning any actual or potential conflict of interest between
                    4 MabVax and any Investor.” Based on the overbroad definition of “concerning,” the
                    5 request also potentially seeks information protected by the attorney-client and work
                    6 product privileges in this action pertaining to communications between SRF and its
                    7 defense counsel in this action, as well as internal communications between SRF’s
                    8 attorneys, and/or other third party clients of SRF. Without waiving said objections,
                    9 SRF will produce all non-privileged documents responsive to this request in its
                   10 possession, custody or control generated up and until SRF’s representation of
                   11 Mabvax ended, which includes retainer agreements between SRF and Mabvax, and
                   12 any e-mails or other communications between SRF and Mabvax discussing any
                   13 potential conflict of interest and/or transmitting the retainer agreements.
                   14 REQUEST FOR PRODUCTION NO. 9:
                   15         All Documents and Communications concerning any actual or contemplated
                   16 transaction or agreement involving both (a) MabVax and (b) an Investor, MDM
                   17 Worldwide, EST, and/or Laidlaw.
                   18 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
                   19         Objections: This request is overbroad, unduly burdensome and oppressive,
                   20 and fails to describe with reasonable particularity each item or category of items to
                   21 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   22 request is also overbroad as to time, and vague and ambiguous as to “All
                   23 Documents” and “concerning any actual or contemplated transaction or agreement.”
                   24 Based on the overbroad definition of “concerning,” the request also potentially seeks
                   25 information protected by the attorney-client and work product privileges in this
                   26 action pertaining to communications between SRF and its defense counsel in this
                   27 action, as well as internal communications between SRF attorneys, and/or other

LEWIS              28 third party clients of SRF. Without waiving said objections, SRF will produce all
BRISBOIS              4813-3212-8415.1
                                                                11                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-047
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2310 Page 52 of 81




                    1 non-privileged documents responsive to this request in its possession, custody or
                    2 control generated up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 10:
                    4            All Documents and Communications concerning MabVax’s actual or
                    5 potential reporting requirements under securities laws, including, without limitation,
                    6 Communications concerning whether any or all of the Investors would be
                    7 considered a 13D Group under the Securities Exchange Act of 1934 and
                    8 Communications concerning the effect of any beneficial ownership “blockers”
                    9 contained in any MabVax securities.
                   10 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
                   11            Objections: This request is overbroad, unduly burdensome and oppressive,
                   12 and fails to describe with reasonable particularity each item or category of items to
                   13 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   14 request also seeks documents which include public filings of the transactions by
                   15 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   16 public records. This request is also overbroad as to time, and vague and ambiguous
                   17 as to “All Documents” and “concerning MabVax’s actual or potential reporting
                   18 requirements under securities laws…” Based on the overbroad definition of
                   19 “concerning,” the request also potentially seeks information protected by the
                   20 attorney-client and work product privileges in this action pertaining to
                   21 communications between SRF and its defense counsel in this action, as well as
                   22 internal communications between SRF attorneys. Without waiving said objections,
                   23 SRF will produce all non-privileged documents responsive to this request in its
                   24 possession, custody or control generated up and until SRF’s representation of
                   25 Mabvax ended.
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  12                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-048
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2311 Page 53 of 81




                    1 REQUEST FOR PRODUCTION NO. 11:
                    2            All Documents and Communications concerning any transactions involving
                    3 MabVax securities or derivative instruments, including any purchases, acquisitions,
                    4 sales, or dispositions, performed by or on behalf of You.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
                    6            Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request also seeks documents which include public filings of the transactions by
                   10 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   11 public records. This request is also overbroad as to time, and vague and ambiguous
                   12 as to “All Documents” and “concerning any transactions involving MabVax
                   13 securities or derivative instruments …” This request also seeks information
                   14 protected by third party’s right to privacy and seeks information which is irrelevant
                   15 and not calculated to lead to the discovery of admissible evidence. Based on the
                   16 overbroad definition of “concerning,” the request also potentially seeks information
                   17 protected by the attorney-client and work product privileges in this action pertaining
                   18 to communications between SRF and its defense counsel in this action, other
                   19 counsel for SRF, and internal communications between SRF attorneys. Without
                   20 waiving said objections, SRF will produce all non-privileged documents responsive
                   21 to this request in its possession, custody or control generated up and until SRF’s
                   22 representation of Mabvax ended, which includes communications between SRF and
                   23 Mabvax responsive to this request, as well as documents reflecting work performed
                   24 by SRF on behalf of Mabvax related to transactions involving MabVax securities or
                   25 derivative instruments.
                   26 REQUEST FOR PRODUCTION NO. 12:
                   27            All Documents and Communications concerning the termination of the Firm’s

LEWIS              28 representation of MabVax.
BRISBOIS                4813-3212-8415.1
                                                                  13                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-049
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2312 Page 54 of 81




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
                    2        Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “concerning the termination of the Firm’s representation of
                    7 MabVax.” Based on the overbroad definition of “concerning,” the request also
                    8 potentially seeks information protected by the attorney-client and work product
                    9 privileges in this action pertaining to communications between SRF and its defense
                   10 counsel in this action, and internal communications between SRF attorneys.
                   11 Without waiving said objections, SRF will produce all non-privileged documents
                   12 responsive to this request in its possession, custody or control generated up and until
                   13 SRF’s representation of Mabvax ended, which includes any communications
                   14 between SRF, on the one hand, and Mabvax or anyone acting on its behalf, on the
                   15 other, responsive to this request related to SRF’s withdrawal from its representation
                   16 of Mabvax.
                   17 REQUEST FOR PRODUCTION NO. 13:
                   18        All Documents and Communications concerning the transition from the
                   19 Firm’s representation of MabVax to Baker Botts LLP’s representation of MabVax.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
                   21        Objections: This request is overbroad, unduly burdensome and oppressive,
                   22 and fails to describe with reasonable particularity each item or category of items to
                   23 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   24 request is also overbroad as to time, and vague and ambiguous as to “All
                   25 Documents” and “concerning the termination of the Firm’s representation of
                   26 MabVax.” Based on the overbroad definition of “concerning,” the request also
                   27 potentially seeks information protected by the attorney-client and work product

LEWIS              28 privileges in this action pertaining to communications between SRF and its defense
BRISBOIS              4813-3212-8415.1
                                                                 14                       3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                      PRODUCTION OF DOCUMENTS                              Ex-050
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2313 Page 55 of 81




                    1 counsel in this action, and internal communications between SRF attorneys.
                    2 Without waiving said objections, SRF will produce all non-privileged documents
                    3 responsive to this request in its possession, custody or control generated up and until
                    4 SRF’s representation of Mabvax ended, which includes communications between
                    5 SRF, on the one hand, and Mabvax or anyone acting on its behalf, including Baker
                    6 Botts, on the other, responsive to this request related to the transition from SRF’s
                    7 representation to Baker Botts’ representation of Mabvax.
                    8 REQUEST FOR PRODUCTION NO. 14:
                    9            All Documents and Communications concerning Harvey Kesner’s departure
                   10 from the Firm.
                   11 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
                   12            Objections: This request is overbroad, unduly burdensome and oppressive,
                   13 and fails to describe with reasonable particularity each item or category of items to
                   14 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   15 request is also overbroad as to time, and vague and ambiguous as to “All
                   16 Documents” and “concerning Harvey Kesner’s departure from the Firm.” Based on
                   17 the overbroad definition of “concerning,” the request also potentially seeks
                   18 information protected by the attorney-client and work product privileges in this
                   19 action pertaining to communications between SRF and its defense counsel in this
                   20 action, and internal communications between SRF attorneys. This request further
                   21 seeks documents protected by SRF and Harvey Kesner’s rights to privacy, and
                   22 documents which are irrelevant and unlikely to lead to the discovery of admissible
                   23 evidence. Given said objections, SRF is unable to comply with this request.
                   24 REQUEST FOR PRODUCTION NO. 15:
                   25            All Documents and Communications between or among the Firm and any of
                   26 the Investors concerning MabVax.
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  15                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-051
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2314 Page 56 of 81




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
                    2        Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “between or among the Firm and any of the Investors concerning
                    7 MabVax.” The request also potentially seeks information protected by the
                    8 attorney-client and work product privileges in this action pertaining other SRF
                    9 clients, and internal communications between SRF attorneys. Without waiving said
                   10 objections, SRF will produce all non-privileged documents responsive to this
                   11 request in its possession, custody or control generated up and until SRF’s
                   12 representation of Mabvax ended.
                   13 REQUEST FOR PRODUCTION NO. 16:
                   14        All Documents and Communications relating to any conversion of MabVax
                   15 preferred stock to common stock by any Investor.
                   16 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
                   17        Objections: This request is overbroad, unduly burdensome and oppressive,
                   18 and fails to describe with reasonable particularity each item or category of items to
                   19 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   20 request also seeks documents which include public filings of the transactions by
                   21 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   22 public records. This request is also overbroad as to time, and vague and ambiguous
                   23 as to “All Documents” and “relating to any conversion of MabVax preferred stock
                   24 to common stock by any Investor.” Based on the overbroad definition of “relating
                   25 to,” the request also potentially seeks information protected by the attorney-client
                   26 and work product privileges in this action pertaining to communications between
                   27 SRF and its defense counsel in this action, internal communications between SRF

LEWIS              28 attorneys. Without waiving said objections, SRF will produce all non-privileged
BRISBOIS              4813-3212-8415.1
                                                                16                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-052
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2315 Page 57 of 81




                    1 documents responsive to this request in its possession, custody or control generated
                    2 up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 17:
                    4        All Documents and Communications concerning a Consent Right.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
                    6        Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request is also overbroad as to time, and vague and ambiguous as to “All
                   10 Documents” and “concerning a Consent Right.” Based on the overbroad definition
                   11 of “concerning,” the request also potentially seeks information protected by the
                   12 attorney-client and work product privileges in this action pertaining to
                   13 communications between SRF and its defense counsel in this action, and internal
                   14 communications between SRF attorneys. Without waiving said objections, SRF will
                   15 produce all non-privileged documents responsive to this request in its possession,
                   16 custody or control generated up and until SRF’s representation of Mabvax ended.
                   17 REQUEST FOR PRODUCTION NO. 18:
                   18        All Documents and Communications concerning the beneficial ownership of,
                   19 GRQ, GRQ 401K, GRQ Barry, GRQ Renee, Honig Foundation, Southern Biotech,
                   20 HSCI, Grander, Grander 401K, Airy, 11 East, ATG, Opko, FGIT, Melechdavid,
                   21 MRP, Alpha, Del Mar, Del Mar Trust, Irth, SCI, Paradox, Darwin, Darwin
                   22 Retirement, Darwin Ret, and Denville.
                   23 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
                   24        Objections: This request is overbroad, unduly burdensome and oppressive,
                   25 and fails to describe with reasonable particularity each item or category of items to
                   26 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   27 request also seeks documents which include public filings, and are thus already in

LEWIS              28 Mabvax’ possession and are equally available as public records. This request is also
BRISBOIS              4813-3212-8415.1
                                                                17                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-053
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2316 Page 58 of 81




                    1 overbroad as to time, and vague and ambiguous as to “All Documents” and
                    2 “concerning the beneficial ownership of, GRQ, GRQ 401K, GRQ Barry, GRQ
                    3 Renee, Honig Foundation, Southern Biotech, HSCI, Grander, Grander 401K, Airy,
                    4 11 East, ATG, Opko, FGIT, Melechdavid, MRP, Alpha, Del Mar, Del Mar Trust,
                    5 Irth, SCI, Paradox, Darwin, Darwin Retirement, Darwin Ret, and Denville.” Based
                    6 on the overbroad definition of “concerning,” the request also potentially seeks
                    7 information protected by the attorney-client and work product privileges in this
                    8 action pertaining to communications between SRF and its defense counsel in this
                    9 action, internal communications between SRF attorneys, and third party clients of
                   10 SRF. Without waiving said objections, SRF will produce any non-privileged
                   11 documents responsive to this request in its possession, custody or control generated
                   12 up and until SRF’s representation of Mabvax ended.
                   13 REQUEST FOR PRODUCTION NO. 19:
                   14            All engagement letters and/or retention agreements signed by Harvey Kesner
                   15 on behalf of the Firm.
                   16 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
                   17            Objections: This request is overbroad, unduly burdensome and oppressive,
                   18 and fails to describe with reasonable particularity each item or category of items to
                   19 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   20 request is also overbroad as to time, and vague and ambiguous as to “All
                   21 engagement letters and/or retention agreements signed by Harvey Kesner on behalf
                   22 of the Firm.” This request also seeks information protected by the attorney-client
                   23 and work product privileges pertaining to other clients of SRF. Without waiving
                   24 said objections, SRF will produce all engagement letters and/or retention
                   25 agreements between SRF and Mabvax.
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  18                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-054
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2317 Page 59 of 81




                    1 REQUEST FOR PRODUCTION NO. 20:
                    2        All Documents and Communications concerning any inquiries or
                    3 investigation of MabVax from or by FINRA, the SEC, or any other local, state, or
                    4 federal regulator or law enforcement agency.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
                    6        Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request is also overbroad as to time, and vague and ambiguous as to “All
                   10 Documents” and “concerning any inquiries or investigation of MabVax…” Based
                   11 on the overbroad definition of “concerning,” the request also potentially seeks
                   12 information protected by the attorney-client and work product privileges in this
                   13 action pertaining to communications between SRF and its defense counsel in this
                   14 action, internal communications between SRF attorneys, and other SRF clients.
                   15 Without waiving said objections, SRF will produce all non-privileged documents
                   16 responsive to this request in its possession, custody or control, which include and is
                   17 limited to inquiries to Mabvax by FINRA, the SEC or any other regulator or agency,
                   18 and does not include any inquiries to other SRF clients by FINRA, the SEC or any
                   19 other regulator or agency.
                   20 REQUEST FOR PRODUCTION NO. 21:
                   21        All timesheets, calendars, personal files, expense reports or logs, diaries,
                   22 notebooks, notes, calendars, appointment books, address books, or records,
                   23 maintained by or for any Firm employee who worked on any MabVax related
                   24 matters, including, but not limited to, Harvey Kesner.
                   25 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
                   26        Objections: This request is overbroad, unduly burdensome and oppressive,
                   27 and fails to describe with reasonable particularity each item or category of items to

LEWIS              28 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
BRISBOIS              4813-3212-8415.1
                                                                19                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-055
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2318 Page 60 of 81




                    1 request is also overbroad as to time, and vague and ambiguous as to “All timesheets,
                    2 calendars, personal files, expense reports or logs, diaries, notebooks, notes,
                    3 calendars, appointment books, address books, or records” and “any Firm employee
                    4 who worked on any MabVax related matters.” This request seeks information
                    5 which is protected by the right to privacy, and information which is irrelevant and
                    6 not calculated to lead to the discovery of admissible evidence. This request also
                    7 seeks information protected by the attorney-client and work product privilege
                    8 pertaining to SRF’s other clients. Without waiving said objections, SRF will
                    9 produce all invoices and a summary excel timesheet data reflecting work performed
                   10 and logged by SRF for Mabvax.
                   11 REQUEST FOR PRODUCTION NO. 22:
                   12            The personnel files, including any resumes, curriculum vitae, and
                   13 performance evaluations, for all Firm employees who worked on any MabVax
                   14 related matters, including, but not limited to, Harvey Kesner.
                   15 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
                   16            Objections: This request is overbroad, unduly burdensome and oppressive,
                   17 and fails to describe with reasonable particularity each item or category of items to
                   18 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   19 request is also overbroad as to time, and vague and ambiguous as to “The personnel
                   20 files, including any resumes, curriculum vitae, and performance evaluations” and
                   21 “any Firm employee who worked on any MabVax related matters.” This request
                   22 seeks information which is protected by the right to privacy, and information which
                   23 is irrelevant and not calculated to lead to the discovery of admissible evidence.
                   24 Given said objections, SRF is unable to comply with this request.
                   25 REQUEST FOR PRODUCTION NO. 23:
                   26            All Documents and Communications concerning any other accusation,
                   27 complaint, or lawsuit, whether formal or informal, that has been made against You

LEWIS              28 and/or Harvey Kesner.
BRISBOIS                4813-3212-8415.1
                                                                  20                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-056
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2319 Page 61 of 81




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
                    2         Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “concerning
                    6 any other accusation, complaint, or lawsuit, whether formal or informal, that has
                    7 been made against You and/or Harvey Kesner.” This request seeks information
                    8 which is confidential and protected by the right to privacy, and seeks information
                    9 which is irrelevant and not calculated to lead to the discovery of admissible
                   10 evidence. This request also seeks information protected by the attorney-client and
                   11 work product privilege between SRF and its counsel, between SRF and other clients,
                   12 and internal communications between SRF attorneys. This request further seeks
                   13 public record information which is equally available to propounding party. Without
                   14 waiving said objections, SRF will produce copies of complaints which have been
                   15 filed against the SRF firm.
                   16 REQUEST FOR PRODUCTION NO. 24:
                   17         All Documents relating to the preservation, retention, backup, storage,
                   18 destruction, and litigation hold polices You have or had in place, including all
                   19 current and former versions, as well as any retention policies by third parties relating
                   20 to electronic Communications utilized by any of Your employees.
                   21 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
                   22         Objections: This request is overbroad, unduly burdensome and oppressive,
                   23 and vague and ambiguous as to “All Documents relating to the preservation,
                   24 retention, backup, storage, destruction, and litigation hold policies….” and
                   25 “retention policies by third parties relating to electronic Communications utilized by
                   26 any of Your employees.” This request also potentially seeks information protected
                   27 by the attorney-client and work product privilege between SRF and its defense

LEWIS              28 counsel in this action. SRF understands this request to seek any written document
BRISBOIS              4813-3212-8415.1
                                                                21                        3:18-cv-02494-WQH-MSB
BISGAARD                  DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                     PRODUCTION OF DOCUMENTS                               Ex-057
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2320 Page 62 of 81




                    1 retention policies by SRF. SRF has performed a diligent search of documents in
                    2 response to this request and is unable to comply with this request, as SRF does not
                    3 have any written document retention policies as described in this request.
                    4 REQUEST FOR PRODUCTION NO. 25:
                    5            All certificates of registration and certificates of publication filed with the
                    6 New York Department of State’s Division of Corporations on behalf of the Firm.
                    7 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
                    8            Objections: This request is overbroad, unduly burdensome and oppressive,
                    9 and fails to describe with reasonable particularity each item or category of items to
                   10 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   11 request is also overbroad as to time. This request seeks information which is
                   12 irrelevant and not calculated to lead to the discovery of admissible evidence. This
                   13 request further seeks public record information which is equally available to
                   14 propounding party. Without waiving said objections, SRF will produce copies of
                   15 responsive documents filed during its representation of Mabvax, between April
                   16 2015 and May 2018.
                   17 REQUEST FOR PRODUCTION NO. 26:
                   18            All Documents concerning the firms income and assets, including:
                   19            a.        All income statements and balance sheets for the Firm for the last five
                   20 calendar years;
                   21            b.        All federal and state income tax returns filed by the Firm for the last
                   22 five calendar years;
                   23            c.        All W-2 statements, all K-1 statements, year-end payroll statements,
                   24 interest and dividend statements and all other records of income earned or received
                   25 by the Firm during the last five calendar years;
                   26            d.        All records showing any income earned or received by the Firm for the
                   27 current calendar year;

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  22                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-058
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2321 Page 63 of 81




                    1            e.        All financial statements and credit card and loan applications prepared
                    2 by or for the Firm during the last five calendar years;
                    3            f.        All Documents relating to real property in which the Firm has any
                    4 interest, such as deeds, real estate contracts, appraisals and statements of assessed
                    5 value of such property;
                    6            g.        All Documents showing the Firm’s debts, including the most recent
                    7 statement of all loan, credit or charge card balances due;
                    8            h.        Certificates of title or registrations of all automobiles, motor vehicles,
                    9 boats, or other personal property registered in the Firm’s name or in which the Firm
                   10 has any interest, including documentation sufficient to show the vehicle
                   11 identification number or other unique identifying number;
                   12            i.        Documents showing stocks, bonds, secured notes, mutual funds and
                   13 other investments in which the Firm has any interest;
                   14            j.        The most recent statement describing any retirement plan, IRA pension
                   15 plan, profit-sharing plan, stock option plan or deferred compensation plan in which
                   16 the Firm sponsors, administrates, or otherwise has any interest; and
                   17            k.        All financial institution or brokerage account records on any account in
                   18 which the Firm has had any interest or signing privileges in the past year, whether or
                   19 not the account is currently open or closed.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
                   21            Objections: This request is overbroad, unduly burdensome and oppressive
                   22 and harassing, and seeks confidential financial documents protected by the right to
                   23 privacy and tax payer privileges as to SRF and all persons included in propounding
                   24 party’s definition of the “Firm.” This request is also premature as plaintiff’s claim
                   25 for punitive damages is spurious at this stage of the litigation. This request also
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  23                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-059
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2322 Page 64 of 81




                    1 seeks documents which are irrelevant and not likely to lead to the discovery of
                    2 admissible evidence. Given said objections, SRF is unable to comply with this
                    3 request.
                    4 DATED: September 17, 2019              LEWIS BRISBOIS BISGAARD & SMITH               LLP

                    5
                    6
                                                             By:
                    7
                                                                   Mark K. Anesh
                    8                                              Corinne C. Bertsche
                                                                   Attorneys for Defendant SICHENZIA
                    9
                                                                   ROSS FERENCE LLP
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS                4813-3212-8415.1
                                                                  24                        3:18-cv-02494-WQH-MSB
BISGAARD                    DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP
ATTORNEYS AT LAW                                       PRODUCTION OF DOCUMENTS                               Ex-060
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2323 Page 65 of 81




                                                                               Ex-061
            Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2324 Page 66 of 81




                    1                                 SERVICE LIST
                            MabVax Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP, et al.
                    2                District Court Case No. 3:18-cv-02494-WQH-MSB
                    3
                      Jason A. Leviton, Esq., Pro Hac Vice          Adrien K. Anderson, Esq., Pro Hac Vice
                    4 Joel A. Fleming, Esq.                         Tamara A. Hoffbuhr Seelman, Esq. , Pro
                      Jacob A. Walker, Esq.
                    5 Block & Leviton LLP                           Hac Vice
                      260 Franklin Street, Suite 1860               John M. Palmeri, Esq. , Pro Hac Vice
                    6                                               Gordon Rees Scully Mansukhani
                      Boston, MA 02110
                    7 Tel: (617) 398-5600                           555 Seventeenth Street, Suite 3400
                      Fax: (617) 507-6020                           Denver, CO 80202
                    8                                               Tel.: 303.200.6895
                      jason@blockesq.com
                    9 joel@blockesq.com                             aanderson@grsm.com
                      jake@blockesq.com                             tseelman@grsm.com
                   10                                               jpalmeri@grsm.com
                   11 Attorneys for Plaintiff, MabVax
                      Therapeutics Holdings, Inc.                   Attorneys for Defendant, Harvey Kesner
                   12
                   13
                      Mark Kenneth Anesh, Esq., Pro Hac Vice        Maha Sarah, Esq.
                   14 Lewis Brisbois, Bisgaard & Smith              Gordon Rees Scully Mansukhani
                      77 Water Street, Suite 2100
                   15 New York, NY 10005                            101 West Broadway, Suite 1600
                      Tel.: 212.232.1411                            San Diego, CA 92101
                   16 Fax.: 212.232.1399                            Tel.: 619.696.6700
                      Mark.Anesh@Lewisbrisbois.com
                   17                                               Fax.: 619.696.7124
                      Attorney for Defendants, Sichenzia Ross       msarah@grsm.com
                   18 Ference LLP; Avital Even-Shoshan
                      Perlman; David B. Manno; Gregory
                   19 Sichenzia; Marc Ross; Michael Ference;        Attorneys for Defendant, Harvey Kesner
                      Richard J. Babnick, Jr.; Tara Guarneri-
                   20 Ferrara; and Thomas Rose;
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4813-3212-8415.1
                                                                2                       3:18-cv-02494-WQH-MSB
& SMITH LLP
ATTORNEYS AT LAW                                         PROOF OF SERVICE                              Ex-062
Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2325 Page 67 of 81



                                   Exhibit D




                                                                               Ex-063
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2326 Page 68 of 81



                                 1   JOHN M. PALMERI (pro hac vice)
                                     jpalmeri@grsm.com
                                 2   TAMARA A. SEELMAN (pro hac vice)
                                     tseelman@grsm.com
                                 3   GORDON REES SCULLY MANSUKHANI, LLP
                                     555 Seventeenth Street, Suite 3400
                                 4   Denver, CO 80202
                                     Telephone: (303) 534-5160
                                 5   Facsimile: (303) 534-5161
                                 6   MAHA SARAH, (SBN: 218981)
                                     msarah@grsm.com
                                 7   GORDON REES SCULLY MANSUKHANI, LLP
                                     101 W. Broadway, Suite 2000
                                 8   San Diego, CA 92101
                                     Telephone: 619) 696-6700
                                 9   Facsimile: (619) 696-7124
                                10   Attorneys for Defendant
                                     HARVEY KESNER
                                11
Gordon Rees Scully Mansukhani




                                12                        UNITED STATES DISTRICT COURT
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13                     SOUTHERN DISTRICT OF CALIFORNIA
                                14

                                15   MABVAX THERAPEUTICS                      CASE NO. 18CV2494-WQH-MSB
                                     HOLDINGS, INC.,
                                16
                                                               Plaintiff,     HARVEY KESNER’S RESPONSE
                                17                                            TO PLAINTIFF’S FIRST REQUEST
                                           v.                                 FOR PRODUCTION OF
                                18                                            DOCUMENTS
                                     SICHENZIA ROSS FERENCE LLP
                                19   (f/k/a SICHENZIA ROSS FERENCE
                                     KESNER LLP; f/k/a SICHENZIA
                                20   ROSS FRIEDMAN FERENCE LLP),              Judge: The Hon. William Q. Hayes
                                     HARVEY KESNER, and DOES 1
                                21   through 10, inclusive,

                                22                             Defendants.

                                23

                                24         Defendant Harvey Kesner, by and through his attorneys, Gordon Rees
                                25   Scully Mansukhani, LLP, submits the following Response to Plaintiff’s First
                                26   Request For Production of Documents to Defendant Harvey Kesner:
                                27

                                28
                                                                             -1-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-064
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2327 Page 69 of 81



                                 1                                GENERAL OBJECTIONS
                                 2   1.       Defendant Kesner objects to Definition No. 14 of “Investor” and “Investors”
                                 3   and specifically the phrase “and any other person or entity controlled by the
                                 4   Investors or in which any of the Investors has a beneficial interest” as vague,
                                 5   ambiguous, overly broad and unduly burdensome. Defendant cannot determine the
                                 6   persons or entities to which this phrase refers and Defendant is not required to
                                 7   research such information.
                                 8   2.       Defendant Kesner objects to Instruction Nos. 3 and 4 requesting a privilege
                                 9   log because although Defendant Kesner asserts privileges, the privileged
                                10   documents and communications are not in his possession, custody and control.
                                11   Defendant Kesner further objects because the instructions request Defendant
Gordon Rees Scully Mansukhani




                                12   Kesner to do more than that required by Federal Rules of Civil Procedure or other
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   applicable law relating to privilege logs. In addition, Plaintiff’s request for a
                                14   privilege log is premature in light of the Parties’ forthcoming motion to compel
                                15   return of privileged documents.
                                16   3.       Defendant Kesner objects to Instruction Nos. 11-15 as they are not required
                                17   by the Federal Rules of Civil Procedure or other applicable law.
                                18   4.       Defendant Kesner objects to all Instructions to the extent they request
                                19   Defendant Kesner to do anything beyond the requirements of the Federal Rules of
                                20   Civil Procedure or other applicable law.
                                21

                                22          RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS
                                23   1.       All Documents and Communications concerning any of the allegations in
                                24   the complaint filed in the above-captioned action or any affirmative defense.
                                25            RESPONSE: Defendant objects to this Request as over broad and unduly
                                26   burdensome because it is not limited by time frame, scope or subject matter and it
                                27   is an improper “blockbuster” request as it requests Defendant to marshall all
                                28   documentary evidence in response to one written request. “District courts need not
                                                                                -2-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-065
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2328 Page 70 of 81



                                 1   condone the use of discovery to engage in ‘fishing expeditions[s].’ ” Rivera v.
                                 2   NIBCO, 364 F.3d 1057, 1072 (9th Cir.2004); Grynberg v. Total S.A., 2006 U.S.
                                 3   Dist. LEXIS 28854, at *16-18 (D. Colo. May 3, 2006) (“It is proper, of course, to
                                 4   inquire about the material facts supporting specific factual matters raised in the
                                 5   pleadings. But to require [a defendant] first to identify each denial of a material
                                 6   allegation and each affirmative defense in its pleadings and then to … identify all
                                 7   material documents supporting the denial or affirmative defense is unduly
                                 8   burdensome as a matter of law and an abuse of the discovery system.”).
                                 9            Defendant further objects because the Request may seek documents and
                                10   communications protected by the attorney client and work product privileges, and
                                11   Defendant’s duty of confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S.
Gordon Rees Scully Mansukhani




                                12   383 (1981); Fed. R. Civ. Pro. 26; Fed. R. Evid. 501 and 502.
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13

                                14   2.       All Documents and Communications concerning any of the allegations in
                                15   the complaint filed in the SEC Action or any affirmative defense.
                                16            RESPONSE: Defendant objects on the grounds this Request is vague,
                                17   ambiguous, over broad, and unduly burdensome because it is not limited by time,
                                18   scope or matter and it is an improper “blockbuster” request as it requests
                                19   Defendant to marshall all documentary evidence in response to one written request.
                                20   “District courts need not condone the use of discovery to engage in ‘fishing
                                21   expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057, 1072 (9th Cir.2004); Grynberg
                                22   v. Total S.A., 2006 U.S. Dist. LEXIS 28854, at *16-18 (D. Colo. May 3, 2006) (“It
                                23   is proper, of course, to inquire about the material facts supporting specific factual
                                24   matters raised in the pleadings. But to require [a defendant] first to identify each
                                25   denial of a material allegation and each affirmative defense in its pleadings and
                                26   then to … identify all material documents supporting the denial or affirmative
                                27   defense is unduly burdensome as a matter of law and an abuse of the discovery
                                28   system.”). Defendant further objects because the Request may seek documents and
                                                                               -3-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-066
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2329 Page 71 of 81



                                 1   communications protected by the attorney client and work product privileges, and
                                 2   Defendant’s duty of confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S.
                                 3   383 (1981); Fed. R. Civ. Pro. 26; Fed. R. Evid. 501 and 502. Defendant further
                                 4   objects because the Request seeks information not relevant to the claims or
                                 5   defenses in this case as none of the parties in the SEC Action are parties here.
                                 6

                                 7   3.       Documents sufficient to identify all entities in which (A) any Investor owns
                                 8   or owned a beneficial interest and (B)(i) You own or owned a beneficial interest or
                                 9   (ii) You serve or served as an attorney, officer, director, employee, manager, or
                                10   agent.
                                11            RESPONSE: Defendant objects to this Request because it is vague,
Gordon Rees Scully Mansukhani




                                12   ambiguous, overly broad and unduly burdensome because it does not limited by
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   timeframe, scope or subject matter and because as discussed under General
                                14   Objections, a portion of the definition of “Investor” is unclear. The Request
                                15   appears to seek documents showing any Investor owns a beneficial interest in
                                16   anything at any time. For these same reasons, the Request is also objectionable
                                17   because it seeks information not relevant to the claims or defenses in this case.
                                18   “District courts need not condone the use of discovery to engage in ‘fishing
                                19   expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057, 1072 (9th Cir.2004).
                                20            Defendant further objects because subsection B(ii) seeks documents and
                                21   communications protected by the attorney client and work product privileges, and
                                22   Defendant’s duty of confidentiality to clients as some of the Investors were clients
                                23   of Defendants. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R. Civ. Pro. 26;
                                24   Fed. R. Evid. 501 and 502. The Request appears to seek documents showing any
                                25   corporate entity Mr. Kesner has represented in his entire career, which is privileged
                                26   and irrelevant.
                                27

                                28
                                                                               -4-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-067
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2330 Page 72 of 81



                                 1   4.       Documents sufficient to show (A) all invoices sent to MabVax for Your
                                 2   legal representation and (B) all monies and/or other consideration paid by MabVax
                                 3   to you.
                                 4            RESPONSE: Defendant did not receive money from MabVax and does not
                                 5   have responsive information. Defendant believes the Firm may have documents
                                 6   responsive to this Request and incorporates the Firm’s response by reference.
                                 7

                                 8   5.       All documents and Communications concerning MabVax’s hiring and
                                 9   retention of You and/or the Firm.
                                10            RESPONSE: Defendant believes the Firm has the engagement letters signed
                                11   by MabVax and incorporates the Firm’s response by reference.
Gordon Rees Scully Mansukhani




                                12
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   6.       All Documents and Communications concerning any actual or potential
                                14   conflict of interest relating to Your legal representation of MabVax.
                                15            RESPONSE: Defendant objects because the Request is vague and
                                16   ambiguous. Defendant cannot determine what documents MabVax seeks that
                                17   “concern[] any actual or potential conflict of interest”. Without waiving this
                                18   objection, Defendant believes the Firm has the engagement letters signed by
                                19   MabVax, which contain disclosures by the Firm and acknowledgements by
                                20   MabVax of conflicts of interest and incorporates the Firm’s response by reference.
                                21   To the extent the Request seeks communications or other documents regarding the
                                22   Defendant’s current or former clients, those documents are protected by the
                                23   attorney client and work product privileges, and Defendant’s duty of
                                24   confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R.
                                25   Civ. Pro. 26; Fed. R. Evid. 501 and 502.
                                26

                                27   7.       All Documents and Communications concerning any actual or potential
                                28   conflict of interest between MabVax and any Investor.
                                                                                -5-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-068
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2331 Page 73 of 81



                                 1            RESPONSE: Defendant objects to the Request because it is vague and
                                 2   ambiguous. As discussed under General Objections, a portion of the definition of
                                 3   “Investor” is unclear. Also, Defendant cannot determine what documents MabVax
                                 4   seeks that “concern[] any actual or potential conflict of interest”. Without waiving
                                 5   this objection, Defendant believes the Firm has the engagement letters signed by
                                 6   MabVax, which contain disclosures by the Firm and acknowledgements by
                                 7   MabVax of conflicts of interest and incorporates the Firm’s response by
                                 8   references. To the extent the Request seeks communications or other documents
                                 9   regarding the Defendant’s current or former clients, those documents are protected
                                10   by the attorney client and work product privileges, and Defendant’s duty of
                                11   confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R.
Gordon Rees Scully Mansukhani




                                12   Civ. Pro. 26; Fed. R. Evid. 501 and 502.
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13

                                14   8.       All Documents and Communications concerning any actual or contemplated
                                15   transaction or agreement involving both (A) MabVax and (B) an Investor, MDM
                                16   Worldwide, EST, or Laidlaw.
                                17            RESPONSE: Defendant objects because the Request seeks information not
                                18   relevant to the claims or defenses in this case, and is overly broad and unduly
                                19   burdensome because it is not limited by timeframe, scope or subject matter. As
                                20   discussed under General Objections, a portion of the definition of “Investor” is
                                21   unclear. Defendant objects because agreements in which MabVax is a party should
                                22   already be in MabVax’s possession. Defendant objects to the portion of the
                                23   Request seeking documents and communications concerning any “contemplated
                                24   transaction or agreement” as vague, ambiguous, unduly burdensome, and not
                                25   relevant to the claims and defenses in the case. “District courts need not condone
                                26   the use of discovery to engage in ‘fishing expeditions[s].’ ” Rivera v. NIBCO, 364
                                27   F.3d 1057, 1072 (9th Cir.2004). Further, to the extent the Request seeks
                                28   communications or other documents regarding the Defendant’s current or former
                                                                                -6-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-069
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2332 Page 74 of 81



                                 1   clients, those documents are protected by the attorney client and work product
                                 2   privileges, and Defendant’s duty of confidentiality to clients. See, e.g., Upjohn v.
                                 3   U.S., 449 U.S. 383 (1981); Fed. R. Civ. Pro. 26; Fed. R. Evid. 501 and 502.
                                 4

                                 5   9.       All Documents and Communications concerning MabVax’s actual or
                                 6   potential reporting requirements under securities laws, including, without
                                 7   limitation, Communications concerning whether any or all of the Investors would
                                 8   be considered a 13D Group under the Securities Exchange Act of 1934 and
                                 9   Communications concerning the effect of any beneficial ownership “blockers”
                                10   contained in any MabVax securities.
                                11            RESPONSE: Defendant objects to this Request as overly broad and unduly
Gordon Rees Scully Mansukhani




                                12   burdensome as this Request potentially refers to nearly every communication
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   between Defendants and Plaintiff. Without waiving this objection, emails from
                                14   Defendant’s personal email account between Defendant Kesner and Plaintiff’s
                                15   representatives that may relate to services Defendants performed for Plaintiff will
                                16   be produced upon entry of a protective order and an ESI protocol.
                                17

                                18   10.      All Documents and Communications concerning any transactions in
                                19   MabVax securities or derivative instruments including any purchases, acquisitions,
                                20   sales, or dispositions owned by or on behalf of You.
                                21            RESPONSE: Emails between Plaintiff and Mr. Kesner regarding shares
                                22   owned by Paradox Capital Partners, LLC and a Notice of Conversion by Darwin
                                23   Investments, LLC will be produced upon entry of a protective order and an ESI
                                24   protocol.
                                25

                                26   11.      All Documents and Communications concerning the Fee Conversion
                                27   Agreement.
                                28
                                                                               -7-
                                          HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                       Ex-070
                                                                                                 CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2333 Page 75 of 81



                                 1           RESPONSE: Defendant believes the Firm may have documents responsive
                                 2   to this Request and incorporates the Firm’s response by reference.
                                 3

                                 4   12.     All Documents and Communications concerning the termination of the
                                 5   Firm’s representation of MabVax.
                                 6           RESPONSE: Defendant believes the Firm may have documents responsive
                                 7   to this Request and incorporates the Firm’s response by reference.
                                 8

                                 9   13.     All Documents and Communications concerning Your departure from the
                                10   Firm.
                                11           RESPONSE: Defendant objects to this Request because it seeks documents
Gordon Rees Scully Mansukhani




                                12   that are not relevant to the claims and defenses in the case. “District courts need
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   not condone the use of discovery to engage in ‘fishing expeditions[s].’ ” Rivera v.
                                14   NIBCO, 364 F.3d 1057, 1072 (9th Cir.2004). Defendant objects because the
                                15   Request seeks information that is private and confidential. Further, private
                                16   financial information is protected from discovery. Valley Bank of Nevada v.
                                17   Superior Court (1975) 15 Cal.3d 652, 656–657, 125 Cal.Rptr. 553, 542 P.2d 977.
                                18

                                19   14.     All Documents and Communications between or among You and any of the
                                20   Investors concerning MabVax.
                                21           RESPONSE: Defendant objects to this Request as vague and ambiguous
                                22   because it is not limited by timeframe, scope or subject matter, and as discussed
                                23   under General Objections, a portion of the definition of “Investor” is unclear.
                                24   “District courts need not condone the use of discovery to engage in ‘fishing
                                25   expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057, 1072 (9th Cir.2004).
                                26   Defendant further objects because the Request seeks documents regarding the
                                27   Defendant’s current or former clients, which documents are protected by the
                                28   attorney client and work product privileges, and Defendant’s duty of
                                                                             -8-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-071
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2334 Page 76 of 81



                                 1   confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R.
                                 2   Evid. 501 and 502. Without waiving these objections, emails from Defendant’s
                                 3   personal email account between Defendant Kesner and Plaintiff regarding a letter
                                 4   agreement between Plaintiff and HSCI, will be produced upon entry of a protective
                                 5   order and an ESI protocol.
                                 6

                                 7   15.   All Documents and Communications relating to any conversion of MabVax
                                 8   preferred stock to common stock by any Investor.
                                 9         RESPONSE: Defendant objects because as discussed under General
                                10   Objections, a portion of the definition of “Investor” is unclear. Defendant further
                                11   objects because the Request seeks documents regarding the Defendant’s current or
Gordon Rees Scully Mansukhani




                                12   former clients, which documents are protected by the attorney client and work
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   product privileges, and Defendant’s duty of confidentiality to clients. See, e.g.,
                                14   Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R. Civ. Pro. 26; Fed. R. Evid. 501 and
                                15   502. Without waiving this objection, documents reflecting shares owned by
                                16   Paradox Capital Partners, LLC and Notice of Conversion by Darwin Investments,
                                17   LLC, will be produced upon entry of a protective order and an ESI protocol.
                                18   Defendant believes additional responsive documents may be in the possession of
                                19   MabVax and its transfer agent Computershare Investor Services.
                                20

                                21   16.   All Documents and Communications concerning a Consent Right.
                                22         RESPONSE: Defendant believes MabVax and the Firm may have
                                23   documents responsive to this Request and incorporate the Firm’s response by
                                24   reference.
                                25

                                26   17.   All Documents and Communications concerning the beneficial ownership of
                                27   GRQ, GRQ 401K, GRQ Barry, GRQ Renee, Honig Foundation, Southern Biotech,
                                28   HSCI, Grander, Grander 401K, Airy, 11 East, ATG, Opko, FGIT, Melechdavid,
                                                                             -9-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-072
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2335 Page 77 of 81



                                 1   MRP, Alpha, Del Mar, Del Mar Trust, Irth, SCI, Paradox, Darwin, Darwin
                                 2   Retirement, Darwin Reg, and Denville.
                                 3         RESPONSE: Defendant objects because the Request seeks documents
                                 4   regarding the Defendant’s current or former clients, which documents are protected
                                 5   by the attorney client and work product privileges, and Defendant’s duty of
                                 6   confidentiality to clients. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981); Fed. R.
                                 7   Civ. Pro. 26; Fed. R. Evid. 501 and 502. Without waiving this objection, the
                                 8   following will be produced upon entry of a protective order and ESI protocol:
                                 9   emails from Mr. Kesner’s personal email account between MabVax and Mr.
                                10   Kesner regarding shares owned by Paradox Capital Partners, LLC and a letter
                                11   agreement between Plaintiff and HSCI; and Notice of Conversion by Darwin
Gordon Rees Scully Mansukhani




                                12   Investments, LLC.
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13         Defendant believes additional responsive documents may be in the
                                14   possession of MabVax and its transfer agent Computershare Investor Services.
                                15

                                16   18.   All Documents and Communications concerning any inquiries or
                                17   investigations of MabVax from or by FINRA, the SEC, or any other local, state, or
                                18   federal regulator or law enforcement agency.
                                19         RESPONSE: Defendant does not have any responsive documents other than
                                20   documents publically available relating to the Complaint filed by the SEC against
                                21   certain Investors.
                                22

                                23   19.   All timesheets, calendars, personal files, expense reports or logs, diaries,
                                24   notebooks, notes, calendars, appointment books, address books, or records,
                                25   maintained by or for You.
                                26         RESPONSE: Defendants objects to this Request because it is overly broad,
                                27   unduly burdensome as it is not limited by timeframe, scope or subject matter.
                                28   Defendant further objects because the Request seeks documents not relevant to the
                                                                             -10-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-073
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2336 Page 78 of 81



                                 1   claims and defenses in this case. “District courts need not condone the use of
                                 2   discovery to engage in ‘fishing expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057,
                                 3   1072 (9th Cir.2004). Defendant objects because the Request seeks information that
                                 4   is private and confidential. Further, private financial information is protected from
                                 5   discovery. Valley Bank of Nevada v. Superior Court (1975) 15 Cal.3d 652, 656–
                                 6   657, 125 Cal.Rptr. 553, 542 P.2d 977. Without waiving its objection, Defendant
                                 7   believes the Firm may have possession custody and control of time entries for
                                 8   services performed for MabVax and incorporates the Firm’s response by reference.
                                 9

                                10   20.   All Documents and Communications concerning any other accusation,
                                11   complaint, or lawsuit, whether formal or informal, that has been made against You
Gordon Rees Scully Mansukhani




                                12   and/or the Law Firm.
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13         RESPONSE: Defendants objects because the Request is vague, ambiguous,
                                14   overly broad, and unduly burdensome as it is not limited by timeframe, scope or
                                15   subject matter. Defendant further objects because the Request seeks documents not
                                16   relevant to the claims and defenses in this case. “District courts need not condone
                                17   the use of discovery to engage in ‘fishing expeditions[s].’ ” Rivera v. NIBCO, 364
                                18   F.3d 1057, 1072 (9th Cir.2004).
                                19

                                20   21.   All Documents relating to the preservation, retention, backup, storage,
                                21   destruction, and litigation hold policies You have or had in place, including all
                                22   current and former versions, as well as any retention policies by third parties
                                23   relating to electronic Communications utilized by You.
                                24         RESPONSE: Defendant objects because the Request is vague and
                                25   ambiguous. To the extent Defendant is referring to general document retention of
                                26   the Firm, Defendant does not have possession, custody or control of any
                                27   responsive documents.
                                28
                                                                             -11-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-074
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2337 Page 79 of 81



                                 1   22.   All Documents concerning Your income and assets, including:
                                 2         a.     All federal and state income tax returns filed by You for the last five
                                 3   calendar years;
                                 4         b.     All W-2 statements, all K-1 statements, year-end payroll statements,
                                 5   interest and dividend statements and all other records of income earned or received
                                 6   by You during the last five calendar years.
                                 7         c.     All records showing any income earned or received by You for the
                                 8   current calendar year.
                                 9         d.     All financial statements, statements of net worth, and credit card and
                                10   loan applications prepared by or for You during the last five calendar years;
                                11         e.     All Documents such as deeds, real estate contracts, appraisals and
Gordon Rees Scully Mansukhani




                                12   most recent statements of assessed value relating to real property in which You
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   have any interest;
                                14         f.     All Documents showing Your debts, including the most recent
                                15   statement of all loan, credit line or charge card balances due;
                                16         g.     Certificates of title or registrations of all automobiles, motor vehicles,
                                17   boats or other personal property registered in Your name or in which You have any
                                18   interest including documentation sufficient to show the vehicle identification
                                19   number or other unique identifying number;
                                20         h.     Documents showing stocks, bonds, secured notes, mutual funds and
                                21   other investments in which You have any interest;
                                22         i.     The most recent statement describing any retirement plan, IRA
                                23   pension plan, profit-sharing plan, stock option plan or deferred compensation plan
                                24   in which You have any interest; and
                                25         j.     All financial institution or brokerage account records on any account
                                26   in which You have had any interest or signing privileges in the past year, whether
                                27   or not the account is currently open or closed.
                                28
                                                                              -12-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-075
                                                                                              CASE NO. 18CV2494-WQH-MSB
              Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2338 Page 80 of 81



                                 1         RESPONSE: Defendant objects because the Request is overbroad and
                                 2   unduly burdensome as it is not limited by scope or subject matter. Defendant
                                 3   objects because the Request seeks documents not relevant to the claims and
                                 4   defenses in this case. “District courts need not condone the use of discovery to
                                 5   engage in ‘fishing expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057, 1072 (9th
                                 6   Cir.2004). Defendant further objects because the Request seeks information that is
                                 7   private and confidential. Private financial information is protected from discovery.
                                 8   Valley Bank of Nevada v. Superior Court (1975) 15 Cal.3d 652, 656–657, 125
                                 9   Cal.Rptr. 553, 542 P.2d 977. “When seeking to discover such material, the
                                10   proponent must make a higher showing of relevance and materiality than would be
                                11   necessary for less sensitive material.” Id. at p. 657, 125 Cal.Rptr. 553, 542 P.2d
Gordon Rees Scully Mansukhani




                                12   977. In addition, the Ninth Circuit recognizes a public policy against unnecessary
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   public disclosure of tax returns. Premium Service Corp. v. Sperry & Hutchinson
                                14   Co., 511 F.2d 225, 229 (9th Cir. 1975). “…[T]he Court may only order the
                                15   production of plaintiff's tax returns if they are relevant and when there is a
                                16   compelling need for them because the information sought is not otherwise
                                17   available.” Aliotti v. Vessel Senora, 217 F.R.D. 496, 497-98 (N.D. Cal. 2003).
                                18

                                19

                                20   Dated: September 17, 2019       GORDON REES SCULLY MANSUKHANI, LLP
                                21
                                                                        By: s/ Tamara A. Seelman
                                22                                          ____________
                                                                            Attorney for Defendant
                                23                                          HARVEY KESNER
                                24

                                25

                                26

                                27

                                28
                                                                             -13-
                                       HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                    Ex-076
                                                                                              CASE NO. 18CV2494-WQH-MSB
               Case 3:18-cv-02494-WQH-MSB Document 85-1 Filed 10/25/19 PageID.2339 Page 81 of 81



                                  1                            CERTIFICATE OF SERVICE
                                  2         The undersigned hereby certifies under penalty of perjury that on the 17th
                                  3   day of September, 2019, a true copy of the foregoing document entitled:
                                  4
                                      HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR
                                  5
                                      PRODUCTION was served via Electronic Mail to the following counsel of
                                  6
                                      record:
                                  7

                                  8   Counsel for Plaintiff:                   Counsel for Defendants SICHENZIA
                                                                               ROSS FERENCE LLP:
                                  9   Jason A. Leviton (pro hac vice)
                                      Joel A. Fleming                          Corinne C. Bertsche, Esq.
                                 10   Jacob A. Walker                          Charles S. Haughey, Jr.
                                      Amanda R. Crawford (pro hac vice         LEWIS BRISBOIS BISGAARD &
                                 11   forthcoming)                             SMITH LLP
                                      BLOCK & LEVITON LLP                      701 B Street, Suite 1900
                                      260 Franklin Street, Suite 1860          San Diego, CA 92101
 Gordon Rees Scully Mansukhani




                                 12
  101 W. Broadway Suite 2000




                                      Boston, MA 02110                         Tel: (619) 233-1006
                                      Tel: (617) 398-5600                      Fax: (619) 233-8627
      San Diego, CA 92101




                                 13
                                      Fax: (617) 507-6020                      Corinne.bertsche@lewisbrisbois.com
                                 14   jason@blockesq.com                       Chuck.Haughey@lewisbrisbois.com
                                      joel@blockesq.com
                                 15   jacob@blockesq.com
                                      amanda@blockesq.com
                                 16

                                 17   Counsel for Defendants SICHENZIA
                                      ROSS FERENCE LLP
                                 18
                                      Mark K. Anesh, Esq. (pro hac vice)
                                 19   LEWIS BRISBOIS BISGAARD &
                                      SMITH LLP
                                 20   77 Water Street, Suite 2100
                                      New York, NY 10005
                                 21   Tel: (212) 232-1411
                                      Fax: (212) 232-1399
                                 22   Mark.anesh@lewisbrisbois.com
                                 23
                                            Dated September 17, 2019 at Denver, Colorado.
                                 24
                                                                              s/ Linda S. Montoya
                                 25
                                                                               NAME
                                 26                                          For Gordon Rees Scully Mansukhani LLP
                                 27

                                 28
1170042/47381506v.1
                                                                            -14-
                                        HARVEY KESNER’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                     Ex-077
                                                                                               CASE NO. 18CV2494-WQH-MSB
